AMENDED AND RESTATED SECURITY AGREEMENT

 

AMENDED AND RESTATED SECURITY AGREEMENT, dated as of January 24, 2013, among THE
ONE GROUP, LLC, a Delaware limited liability company, ONE 29 PARK MANAGEMENT,
LLC, a New York limited liability company, STK-LAS VEGAS, LLC, a Nevada limited
liability company, STK ATLANTA, LLC, a Georgia limited liability company
(hereinafter referred to individually as an "Existing Borrower", and
collectively, as the "Existing Borrowers"), HERAEA VEGAS, LLC, a Nevada limited
liability company, and XI SHI LAS VEGAS, LLC, a Nevada limited liability company
(hereinafter referred to individually as a "New Subsidiary", and collectively,
as the "New Subsidiaries"; the "Existing Borrowers and the New Subsidiaries are
hereinafter sometimes referred to individually as a "Borrower", and
collectively, as the "Borrowers") and HERALD NATIONAL BANK (the "Bank").

 

The Existing Borrowers and the Bank have heretofore entered into a Credit
Agreement, dated as of October 31, 2011 (the "Existing Credit Agreement") and in
connection therewith, the Existing Borrowers and the Bank entered into a
Security Agreement, dated as of October 31, 2011 (the "Existing Security
Agreement").

 

The Existing Borrowers and the Bank have agreed to amend the Existing Credit
Agreement to, inter alia, increase the Commitment thereunder (as defined
therein) and add the New Subsidiaries as Borrowers thereunder, pursuant to
Amendment No. 1 to Credit Agreement, dated as of the date hereof, among the
Existing Borrowers, the New Subsidiaries and the Bank ("Amendment No. 1"; the
Existing Credit Agreement as amended by Amendment No. 1 and as it may hereafter
be further amended, supplemented, restated or otherwise modified from time to
time, is hereinafter referred to as the "Credit Agreement).

 

It is a condition precedent to the Bank entering into Amendment No. 1 that the
Borrowers execute and deliver this Agreement.

 

Accordingly, in consideration of the premises and mutual agreements herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby amend
and restate the Existing Security Agreement in its entirety as follows:

 

Section 1.          Definitions

 

(a) Unless the context otherwise requires, capitalized terms used herein and not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

 

(b) As used herein, the following terms shall have the following meanings:

 

"Account Debtor": as defined in the NYUCC.

 

"Accounts": as defined in the NYUCC.

 

"Accounts Receivable": all Accounts and all right, title and interest in any
returned goods, together with all rights, titles, securities and guarantees with
respect thereto, including any rights to stoppage in transit, replevin,
reclamation and resales, and all related security interests, liens and pledges,
whether voluntary or involuntary, in each case whether now existing or owned or
hereafter arising or acquired.

 

 

 

 

"Chattel Paper": as defined in the NYUCC.

 

"Collateral": all personal property of the Borrowers of every kind and nature,
wherever located, whether now owned or hereafter acquired or arising, and all
Proceeds and products thereof, including, without limitation, all (i) Accounts
Receivable, (ii) Equipment, (iii) General Intangibles, (iv) Inventory, (v)
Instruments, (vi) Pledged Debt, (vii) Pledged Equity, (viii) Documents, (ix)
Chattel Paper (whether tangible or electronic), (x) Deposit Accounts, (xi)
Letter of Credit Rights (whether or not the letter of credit is evidenced in
writing), (xii) Commercial Tort Claims, (xiii) Intellectual Property, (xiv)
Supporting Obligations, (xv) any other contract rights or rights to the payment
of money, (xvi) insurance claims and proceeds, (xvii) tort claims and (xviii)
unless otherwise agreed upon in writing by the Borrowers and the Bank, other
property owned or held by or on behalf of the Borrowers that may be delivered to
and held by the Bank pursuant to the terms hereof. Notwithstanding anything to
the contrary in any Loan Document, for purposes hereof, the term "Collateral"
shall not include any right under any General Intangible if the granting of a
security interest therein or an assignment thereof would violate any enforceable
provision of such General Intangible.

 

"Commercial Tort Claims": as defined in the NYUCC.

 

"Copyright License": any written agreement, now or hereafter in effect, granting
any right to any third party under any Copyright now or hereafter owned by any
Borrower or which any Borrower otherwise has the right to license, or granting
any right to any Borrower under any Copyright now or hereafter owned by any
third party, and all rights of each Borrower under any such agreement.

 

"Copyrights": all of the following now owned or hereafter acquired by each
Borrower: (i) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise, and (ii) all registrations and applications for registration of
any such copyright in the United States or any other country, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office.

 

"Deposit Accounts": as defined in the NYUCC.

 

"Documents": as defined in the NYUCC.

 

"Equipment": as defined in the NYUCC, and shall include, without limitation, all
equipment, furniture and furnishings, and all tangible personal property similar
to any of the foregoing, including tools, parts and supplies of every kind and
description, and all improvements, accessions or appurtenances thereto, that are
now or hereafter owned by any Borrower.

 

"Equity Interests": with respect to (i) a corporation, the capital stock
thereof, (ii) a partnership, any partnership interest therein, including all
rights of a partner in such partnership, whether arising under the partnership
agreement of such partnership or otherwise, (iii) a limited liability company,
any membership interest therein, including all rights of a member of such
limited liability company, whether arising under the limited liability company
agreement of such limited liability company or otherwise, (iv) any other firm,
association, trust, business enterprise or other entity that is similar to any
other Person listed in clauses (i), (ii) and (iii), and this clause (iv), of
this definition, any equity interest therein or any other interest therein that
entitles the holder thereof to share in the net assets, revenue, income,
earnings or losses thereof or to vote or otherwise participate in any election
of one or more members of the managing body thereof and (v) all warrants and
options in respect of any of the foregoing and all other securities that are
convertible or exchangeable therefor.

 

-2

 

 

"General Intangibles": as defined in the NYUCC, and shall include, without
limitation, all corporate or other business records, indemnification claims,
contract rights (including rights under leases, whether entered into as lessor
or lessee, interest rate protection agreements and other agreements),
Intellectual Property, goodwill, registrations, franchises, tax refund claims,
guarantees, claims, security interests or other security held by or granted to
any Borrower to secure payment by an Account Debtor of any of the Accounts
Receivable or payment by the relevant obligor of any of the Pledged Debt.

 

"Instruments": as defined in the NYUCC.

 

"Intellectual Property": all intellectual and similar property of each Borrower
of every kind and nature now owned or hereafter acquired by such Borrower,
including inventions, designs, patents, copyrights, trademarks, and
registrations thereof, Patents, Copyrights, Trademarks, Licenses, trade secrets,
confidential or proprietary technical and business information, customer lists,
know-how, show-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.

 

"Inventory": as defined in the NYUCC, and shall include, without limitation, all
goods of each Borrower, whether now owned or hereafter acquired, held for sale
or lease, or furnished or to be furnished by any Borrower under contracts of
service, or consumed in any Borrower's business, including raw materials, work
in process, packaging materials, finished goods, semi-finished inventory, scrap
inventory, manufacturing supplies and spare parts, and all such goods that have
been returned to or repossessed by or on behalf of any such Borrower.

 

"Letter of Credit Rights": as defined in the NYUCC.

 

"License": any Patent License, Trademark License, Copyright License or other
license or sublicense to which each Borrower is a party, including those listed
on Schedule 4.

 

"NYUCC": the UCC as in effect from time to time in the State of New York.

 

"Obligations": (i) the due and punctual payment of (x) principal of and premium,
if any, and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, and (y) all other monetary obligations, including fees,
commissions, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
each Borrower, the Guarantor or any other guarantor under the Credit Agreement
and the other Loan Documents, or that are otherwise payable under the Credit
Agreement or any other Loan Document, and (ii) the due and punctual performance
of all covenants, agreements, obligations and liabilities of each Borrower, the
Guarantor or any other guarantor under or pursuant to the Credit Agreement and
the other Loan Documents.

 

"Patent License": any written agreement, now or hereafter in effect, granting to
any third party any right to make, use or sell any invention on which a Patent,
now or hereafter owned by any Borrower or which any Borrower otherwise has the
right to license, is in existence, or granting to any Borrower any right to
make, use or sell any invention on which a Patent, now or hereafter owned by any
third party, is in existence, and all rights of each Borrower under any such
agreement.

 

-3

 

 

"Patents": all of the following now owned or hereafter acquired by each
Borrower: (i) all letters patent of the United States or any other country, all
registrations and recordings thereof, and all applications for letters patent of
the United States or any other country, including registrations, recordings and
pending applications in the United States Patent and Trademark Office or any
similar offices in any other country, including those listed on Schedule 4, and
(ii) all reissues, continuations, divisions, continuations-in-part, renewals or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, use or sell the inventions disclosed or claimed therein.

 

"Pledged Debt": all right, title and interest of each Borrower to the payment of
any loan, advance or other debt of every kind and nature (other than Accounts
Receivable and General Intangibles), whether due or to become due, whether or
not it has been earned by performance, and whether now or hereafter acquired or
arising in the future, other than intercompany debt among the Borrower incurred
for cash management purposes in the ordinary course of business.

 

"Pledged Equity": with respect to each Borrower, all right, title and interest
of such Borrower in all Equity Interests of any now existing or hereafter
acquired or organized wholly owned Subsidiary, whether now or hereafter acquired
or arising in the future (other than STK-LA, LLC).

 

"Pledged Securities": the Pledged Debt, the Pledged Equity and all notes,
chattel paper, instruments, certificates, files, records, ledger sheets and
documents covering, evidencing, representing or relating to any of the
foregoing, in each case whether now existing or owned or hereafter arising or
acquired.

 

"Proceeds": as defined in the NYUCC, and shall include, without limitation, any
consideration received from the sale, exchange, license, lease or other
disposition of any asset or property that constitutes Collateral, any value
received as a consequence of the possession of Collateral and any payment
received from any insurer or other person or entity as a result of the
destruction, loss, theft, damage or other involuntary conversion of whatever
nature of any asset or property that constitutes Collateral, including (i) any
claim of any Borrower against any third party for (and the right to sue and
recover for and the rights to damages or profits due or accrued arising out of
or in connection with) past, present or future infringement or dilution of any
Intellectual Property now or hereafter owned by any Borrower, or licensed under
any license, (ii) subject to Section 6, all rights and privileges with respect
to, and all payments of principal or interest, dividends, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of, in exchange for or upon the conversion of, any of the Pledged
Securities and (iii) any and all other amounts from time to time paid or payable
under or in connection with the Collateral.

 

"Security Interest": as defined in Section 2(a).

 

"Supporting Obligations": as defined in the NYUCC.

 

"Trademark License": any written agreement, now or hereafter in effect, granting
to any third party any right to use any Trademark now or hereafter owned by any
Borrower or which any Borrower otherwise has the right to license, or granting
to any Borrower any right to use any Trademark now or hereafter owned by any
third party, and all rights of each Borrower under any such agreement.

 

"Trademarks": all of the following now owned or hereafter acquired by any
Borrower: (i) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office, any
State of the United States or any similar offices in any other country or any
political subdivision thereof, and all extensions or renewals thereof, including
those listed on Schedule 4, (ii) all goodwill associated therewith or symbolized
thereby and (iii) all other assets, rights and interests that uniquely reflect
or embody such goodwill.

 

-4

 

 

"UCC": with respect to any jurisdiction, the Uniform Commercial Code as from
time to time in effect in such jurisdiction.

 

(c) The principles of construction specified in Section 1.2 of the Credit
Agreement shall be applicable to this Security Agreement.

 

Section 2.          Grant of Security Interest; No Assumption of Liability

 

(a) As security for the payment or performance, as applicable, when due, in full
of the Obligations, each Borrower hereby bargains, sells, conveys, assigns, sets
over, pledges, hypothecates and transfers to the Bank, and hereby grants to the
Bank, a security interest in, all of the right, title and interest of such
Borrower in, to and under the Collateral (the "Security Interest"). Without
limiting the foregoing, the Bank is hereby authorized to file one or more
financing statements, continuation statements, recordation filings or other
documents for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted by any Borrower, without the signature
of such Borrower, and naming such Borrower as debtor and the Bank as secured
party.

 

(b) The Security Interest is granted as security only and shall not subject the
Bank to, or in any way alter or modify, any obligation or liability of any
Borrower with respect to or arising out of the Collateral.

 

Section 3.          Delivery of the Collateral

 

Each Borrower shall promptly deliver or cause to be delivered to the Bank any
and all notes, chattel paper, instruments, certificates, files, records, ledger
sheets and documents covering, evidencing, representing or relating to any of
the Pledged Securities, or any other amount that becomes payable under or in
connection with any Collateral, owned or held by or on behalf of such Borrower,
in each case accompanied by (i) in the case of any notes, chattel paper,
instruments or stock certificates, stock powers duly executed in blank or other
instruments of transfer satisfactory to the Bank and such other instruments and
documents as the Bank may reasonably request and (ii) in all other cases, proper
instruments of assignment duly executed by such Borrower and such other
instruments or documents as the Bank may reasonably request. Each Borrower will
cause any Pledged Debt owed or owing to such Borrower by any Person to be
evidenced by a duly executed promissory note that is pledged and delivered to
the Bank pursuant to the terms hereof. Upon any Event of Default, each Borrower
shall cause each issuer of Pledged Equity that constitutes uncertificated
securities to (i) register transfer of each item of such Pledged Equity in the
name of the Bank and (ii) deliver to the Bank by telecopy a certified copy of
the then current register of equity-holders in such issuer, with such transfer
and any other pledges of equity duly noted.

 

Section 4.          Representations and Warranties

 

Each Borrower represents and warrants to the Bank that:

 

(a) Each Borrower has good and valid rights in and title to the Collateral and
has full power and authority to grant to the Bank the Security Interest in the
Collateral pursuant hereto and to execute, deliver and perform its obligations
in accordance with the terms of this Security Agreement, without the consent or
approval of any other person other than any consent or approval which has been
obtained.

 

-5

 

 

(b) Schedule 1 sets forth (i) all locations where such Borrower maintains any
books or records relating to any Accounts Receivable or Pledged Debt (with each
location at which chattel paper, if any, is kept being indicated by an "*"),
(ii) all other material places of business of such Borrower and all other
locations where such Borrower maintains any Collateral and (iii) the names and
addresses of all persons other than the Borrowers that have possession of any of
its Collateral.

 

(c) The Security Interest constitutes: (i) a legal and valid Lien on and
security interest in all of the Collateral securing the payment and performance
of the Obligations; (ii) subject to (A) filing Uniform Commercial Code financing
statements, or other appropriate filings, recordings or registrations containing
a description of the Collateral owned or held by or on behalf of any Borrower
(including, without limitation, a counterpart or copy of this Security
Agreement) in each applicable governmental, municipal or other office, (B) the
delivery to the Bank of any instruments or certificated securities included in
such Collateral and (C) the execution and delivery of an agreement among any
Borrower, the Bank and the depositary bank with respect to each Deposit Account
not maintained at the Bank pursuant to which the depositary bank agrees to
accept instructions directing the disposition of funds in such Deposit Account
from the Bank, a perfected security interest in such Collateral to the extent
that a security interest may be perfected by filing, recording or registering a
financing statement or analogous document, or by the Bank's taking possession of
such instruments or certificated securities included in such Collateral or by
the Bank’s obtaining control of such Deposit Accounts, in the United States (or
any political subdivision thereof) and its territories and possessions pursuant
to the UCC or other applicable law in such jurisdictions; and (iii) subject to
the receipt and recording of this Agreement or other appropriate instruments or
certificates with the United States Patent and Trademark Office and the United
States Copyright Office, as applicable, a security interest that shall be
perfected in all Collateral consisting of Intellectual Property in which a
security interest may be perfected by a filing or recordation with the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable.

 

(d) The Security Interest is and shall be prior to any other Lien on any of the
Collateral owned or held by or on behalf of each Borrower other than Liens
expressly permitted pursuant to the Loan Documents. The Collateral owned or held
by or on behalf of each Borrower is so owned or held by it free and clear of any
Lien, except for Liens granted pursuant to this Security Agreement and other
Liens expressly permitted pursuant to the Loan Documents.

 

(e) With respect to each Account Receivable: (i) no transaction giving rise to
such Account Receivable violated or will violate any Requirement of Law, the
violation of which could reasonably be expected to have a Material Adverse
Effect, (ii) no such Account Receivable is subject to terms prohibiting the
assignment thereof or requiring notice or consent to such assignment, except for
notices and consents that have been obtained and (iii) each such Account
Receivable represents a bona fide transaction which requires no further act on
any Borrower's part to make such Account Receivable payable by the account
debtor with respect thereto, and, to each Borrower's knowledge, no such Account
Receivable is subject to any offsets or deductions and no such Account
Receivable represents any consignment sales, guaranteed sale, sale or return or
other similar understanding or any obligation of any Affiliate of any Borrower.

 

-6

 

 

(f) With respect to all Inventory: (i) such Inventory is located on the premises
set forth on Schedule 1 hereto, or is Inventory in transit for sale in the
ordinary course of business, (ii) such Inventory was not produced in violation
of the Fair Labor Standards Act or subject to the "hot goods" provisions
contained in Title 29 U.S.C. §215, (iii) no such Inventory is subject to any
Lien other than Liens permitted by Section 6.1 of the Credit Agreement, (iv)
except as permitted hereby or by the Credit Agreement, and except for Inventory
located at the locations set forth on Part C of Schedule 1, no such Inventory is
on consignment or is now stored or shall be stored any time after the Effective
Date with a bailee, warehouseman or similar Person, unless the Borrowers have
delivered to the Bank landlord waivers, non-disturbance or similar agreements
(each in form and substance satisfactory to the Bank) executed by such bailee,
warehouseman or similar Person and (v) such Inventory has been acquired by a
Borrower in the ordinary course of business

 

(g) Attached hereto as Schedule 2 is a true and correct list of all of the
Pledged Equity owned or held by or on behalf of each Borrower, in each case
setting forth the name of the issuer of such Pledged Equity, the number of any
certificate evidencing such Pledged Equity, the registered owner of such Equity
Interest, the number and class of such Pledged Equity and the percentage of the
issued and outstanding Equity Interests of such class represented by such
Pledged Equity. The Pledged Equity has been duly authorized and validly issued
and is fully paid and nonassessable, and is free and clear of all Liens other
than Liens granted pursuant to this Security Agreement and other Liens expressly
permitted by the Loan Documents.

 

(h) Attached hereto as Schedule 3 is a true and correct list of (i) all of the
Pledged Debt owned by or on behalf of each Borrower, in each case setting forth
the name of the party from whom such Pledged Debt is owed or owing, the
principal amount thereof, the date of incurrence thereof and the maturity date,
if any, with respect thereto and (ii) all unpaid intercompany transfers of goods
sold and delivered, or services rendered, by or to each Borrower. All Pledged
Debt owed or owing to any Borrower will be on and as of the date hereof
evidenced by one or more promissory notes pledged to the Bank under the Security
Agreement.

 

(i) Attached hereto as Schedule 4 is a true and correct list of Intellectual
Property owned by or on behalf of each Borrower, in each case identifying each
Copyright, Copyright License, Patent, Patent License, Trademark and Trademark
License in sufficient detail and setting forth with respect to each such
Copyright, Copyright License, Patent, Patent License, Trademark and Trademark
License, the registration number, the date of registration, the jurisdiction of
registration and the date of expiration thereof.

 

Section 5.          Covenants

 

(a) Each Borrower shall provide the Bank with not less than 10 Business Days
prior written notice of any change (i) in its legal name, (ii) in its
jurisdiction of organization or formation, (iii) in the location of its chief
executive office or principal place of business, (iv) in its identity or legal
or organizational structure or (v) in its organization identification number or
its Federal Taxpayer Identification Number. No Borrower shall effect or permit
any change referred to in the preceding sentence unless all filings have been
made under the UCC or otherwise that are required in order for the Bank to
continue at all times following such change to have a valid, legal and perfected
first priority security interest in all the Collateral (subject only to Liens
expressly permitted to be prior to the Security Interest pursuant to the Loan
Documents). Each Borrower shall promptly notify the Bank if any material portion
of the Collateral owned or held by or on behalf of each Borrower is damaged or
destroyed.

 

(b) Each Borrower shall maintain, at its own cost and expense, such complete and
accurate records with respect to the Collateral owned or held by it or on its
behalf as is consistent with its current practices and in accordance with such
prudent and standard practices used in industries that are the same as or
similar to those in which it is engaged, but in any event to include complete
accounting records indicating all payments and proceeds received with respect to
any part of such Collateral, and, at such time or times as the Bank may
reasonably request, promptly to prepare and deliver to the Bank copies of such
records duly certified by an officer of such Borrower.

 

-7

 

 

(c) From time to time at the reasonable request of the Bank, the Borrowers shall
deliver to the Bank a certificate executed by the chief executive officer, the
president, the chief operating officer or the chief financial officer of such
Borrower, (i) setting forth (A) a list of all Subsidiaries of each Borrower and
the capitalization of each such Subsidiary, (B) any name change of any Borrower
since the date hereof or the date of the most recent certificate delivered
pursuant to this paragraph, (C) any mergers or acquisitions in or to which any
Borrower was a party since the date hereof or the date of the most recent
certificate delivered pursuant to this paragraph, (D) the locations of all
Collateral and (E) a list of all Intellectual Property owned by or on behalf of
each Borrower, or in each case confirming that there has been no change in the
information described in the foregoing clauses of this clause (c) since the date
hereof or the date of the most recent certificate delivered pursuant to this
paragraph and (ii) certifying that the Borrowers are in compliance with all of
the terms of this Security Agreement.

 

(d) Each Borrower shall, at its own cost and expense, take any and all
commercially reasonable actions reasonably necessary to defend title to the
Collateral owned or held by it or on its behalf against all persons and to
defend the Security Interest of the Bank in such Collateral and the priority
thereof against any Lien not expressly permitted pursuant to the Loan Documents.

 

(e) Each Borrower shall, at its own expense, execute, acknowledge, deliver and
cause to be duly filed all such further instruments and documents and take all
such actions as the Bank may from time to time reasonably request to preserve,
protect and perfect the Security Interest granted by it and the rights and
remedies created hereby, including the payment of any fees and taxes required in
connection with its execution and delivery of this Security Agreement, the
granting by it of the Security Interest and the filing of any financing
statements or other documents in connection herewith or therewith.

 

(f) The Bank and such persons as the Bank may reasonably designate shall have
the right, at the reasonable cost and expense of the Borrowers, and upon
reasonable prior written notice, at reasonable times and during normal business
hours, to inspect all of its records (and to make extracts and copies from such
records) at the Borrowers’ chief executive office, to discuss its affairs with
its officers and independent accountants and to verify under reasonable
procedures the validity, amount, quality, quantity, value, condition and status
of, or any other matter relating to, the Collateral.

 

(g) Each Borrower shall remain liable to observe and perform all the conditions
and obligations to be observed and performed by it under each contract,
agreement or instrument relating to the Collateral, all in accordance with the
terms and conditions thereof, and the Borrowers shall indemnify and hold
harmless the Bank from and against any and all liability for such performance.

 

(h) No Borrower shall make or permit to be made an assignment, pledge or
hypothecation of the Collateral owned or held by it or on its behalf, nor grant
any other Lien in respect of such Collateral, except as expressly permitted by
the Loan Documents. Except for the Security Interest or a transfer permitted by
the Loan Documents, no Borrower shall make or permit to be made any transfer of
such Collateral, and each Borrower shall remain at all times in possession of
such Collateral and shall remain the direct owner, beneficially and of record,
of the Pledged Equity included in such Collateral, except that prior to the
occurrence of an Event of Default, any Borrower may use and dispose of the
Collateral in any lawful manner not inconsistent with the provisions of this
Security Agreement, the Credit Agreement or any other Loan Document.

 

-8

 

 

(i) The Borrowers, at their own expense, shall maintain or cause to be
maintained insurance covering physical loss or damage to the Inventory and
Equipment in accordance with Section 5.2(f) of the Credit Agreement, which
insurance shall be against all risks customarily insured against by similar
businesses operating in similar markets. All policies covering such insurance
(i) shall contain a standard loss payable clause and shall, in the case of
casualty coverage, name the shall name the Bank as loss payee up to the amount
outstanding on any Loans in respect of each claim relating to the Collateral and
resulting in a payment thereunder and (ii) shall be indorsed to provide, in
respect of the interests of the Bank, that (A) in the case of liability
coverage, the Bank shall be an additional insured, (B) 30 days' prior written
notice of any cancellation thereof shall be given to the Bank and (C) in the
event that any Borrower at any time or times shall fail to pay any premium in
whole or part relating thereto, the Bank may, in its sole discretion, pay such
premium. Each Borrower irrevocably makes, constitutes and appoints the Bank (and
all officers, employees or agents designated by the Bank) as such Borrower's
true and lawful agent (and attorney-in-fact) for the purpose, during the
continuance of an Event of Default, of making, settling and adjusting claims in
respect of Collateral under policies of insurance, endorsing the name of such
Borrower on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto; provided that payment by an insurer in respect
of a claim made under liability insurance maintained by any Borrower may be made
directly to the Person who shall have incurred the liability which is the
subject of such claim. In the event that any Borrower at any time or times shall
fail to obtain or maintain any of the policies of insurance required hereby or
to pay any premium in whole or part relating thereto, the Bank may, without
waiving or releasing any obligation or liability of the Borrowers hereunder or
any Event of Default, in its sole discretion, obtain and maintain such policies
of insurance and pay such premium and take any other actions with respect
thereto as the Bank deems advisable. All sums disbursed by the Bank in
connection with this paragraph, including reasonable attorneys' fees, court
costs, expenses and other charges relating thereto, shall be payable, upon
demand, by the Borrowers to the Bank and shall be additional Obligations secured
hereby.

 

(j) Each Borrower shall: (i) for each Trademark material to the conduct of such
Borrower's business, (A) maintain (and shall cause each of its licensees to
maintain) such Trademark in full force free from any claim of abandonment or
invalidity for non-use, (B) maintain (and shall cause each of its licensees to
maintain) the quality of products and services offered under such Trademark, (C)
display (and shall cause each of its licensees to display) such Trademark with
notice of federal or foreign registration to the extent necessary and sufficient
to establish and preserve its rights under applicable law and (D) not knowingly
use or knowingly permit the use of such Trademark in violation of any
third-party valid and legal rights; (ii) notify the Bank promptly if it knows or
has reason to know that any Intellectual Property material to the conduct of its
business may become abandoned, lost or dedicated to the public, or of any
adverse determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, United States Copyright Office or any court or similar office
of any country) regarding such Borrower's ownership of any Intellectual
Property, its right to register the same, or to keep and maintain the same;
(iii) promptly inform the Bank in the event that it shall, either itself or
through any agent, employee, licensee or designee, file an application for any
Intellectual Property (or for the registration of any Patent, Trademark or
Copyright) with the United States Patent and Trademark Office, United States
Copyright Office or any office or agency in any political subdivision of the
United States or in any other country or any political subdivision thereof, and,
upon request of the Bank, execute and deliver any and all agreements,
instruments, documents and papers as the Bank may request to evidence the Bank's
security interest in such Patent, Trademark or Copyright, and each Borrower
hereby appoints the Bank as its attorney-in-fact to execute and file upon the
occurrence and during the continuance of an Event of Default such writings for
the foregoing purposes, all acts of such attorney being hereby ratified and
confirmed; such power, being coupled with an interest, is irrevocable; and (iv)
take all necessary steps that are consistent with the practice in any proceeding
before the United States Patent and Trademark Office, United States Copyright
Office or any office or agency in any political subdivision of the United States
or in any other country or any political subdivision thereof, to maintain and
pursue each material application relating to the Patents, Trademarks or
Copyrights (and to obtain the relevant grant or registration) and to maintain
each issued Patent and each registration of the Trademarks and Copyrights that
is material to the conduct of any Borrower's business, including timely filings
of applications for renewal, affidavits of use, affidavits of incontestability
and payment of maintenance fees, and, if consistent with good business judgment,
to initiate opposition, interference and cancellation proceedings against third
parties. In the event that any Borrower becomes aware that any Collateral
consisting of a Patent, Trademark or Copyright material to the conduct of any
Borrower's business has been or is about to be infringed, misappropriated or
diluted by a third party, such Borrower promptly shall notify the Bank and
shall, if consistent with good business judgment, promptly sue for infringement,
misappropriation or dilution and to recover any and all damages for such
infringement, misappropriation or dilution, and take such other actions as are
appropriate under the circumstances to protect such Collateral. Upon and during
the continuance of an Event of Default, the Borrowers shall use their reasonable
commercial efforts to obtain all requisite consents or approvals by the licensee
of each Copyright License, Patent License or Trademark License to effect the
assignment of all of the Borrowers' right, title and interest thereunder to the
Bank or its designee.

 

-9

 

 

Section 6.          Certain Rights as to the Collateral; Attorney-In-Fact

 

(a) So long as no Event of Default shall have occurred and be continuing:

 

(i)         The Borrowers shall be entitled to exercise any and all voting and
other consensual rights pertaining to the Collateral or any part thereof for any
purpose not inconsistent with the terms of this Security Agreement and the other
Loan Documents, provided that the Borrowers shall not exercise or refrain from
exercising any such right without the prior written consent of the Bank if such
action or inaction would have a material adverse effect on the value of the
Collateral, or any part thereof, or the validity, priority or perfection of the
security interests granted hereby or the remedies of the Bank hereunder.

 

(ii)        The Borrowers shall be entitled to receive and retain any and all
dividends, principal, interest and other distributions paid in respect of the
Collateral to the extent not prohibited by this Security Agreement or the other
Loan Documents, provided that any and all (A) dividends, principal, interest and
other distributions paid or payable other than in cash in respect of, and
instruments (other than checks in payment of cash dividends) and other Property
received, receivable or otherwise distributed in respect of, or in exchange for,
Collateral, (B) dividends and other distributions paid or payable in cash in
respect of any Collateral in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in-surplus, and (C) cash paid, payable or otherwise distributed in
redemption of, or in exchange for, any Collateral, shall be, and shall forthwith
be delivered to the Bank to be held as, Collateral and shall, if received by the
Borrowers, be received in trust for the benefit of the Bank, be segregated from
the other Property of the Borrowers, and be forthwith delivered to the Bank as
Collateral in the same form as so received (with any necessary indorsement or
assignment).

 

(iii)       The Bank shall execute and deliver (or cause to be executed and
delivered) to the Borrowers, at the Borrowers' expense, all such proxies and
other instruments as the Borrowers may reasonably request for the purpose of
enabling the Borrowers to exercise the voting and other rights which it is
entitled to exercise pursuant to clause (i) above and to receive the dividends,
principal or interest payments, or other distributions which it is authorized to
receive and retain pursuant to clause (ii) above.

 



-10

 

 

(b) Upon the occurrence and during the continuance of an Event of Default:

 

(i)         All rights of the Borrowers to (A) exercise the voting and other
consensual rights which it would otherwise be entitled to exercise pursuant to
Section 6(a)(i) shall, upon notice to the Borrowers by the Bank, cease and (B)
receive the dividends, principal and interest payments and other distributions
which it would otherwise be authorized to receive and retain pursuant to Section
6(a)(ii) shall automatically cease, and all such rights shall thereupon become
vested in the Bank, which shall thereupon have the right, but not the
obligation, to exercise such voting and other consensual rights and to receive
and hold as Collateral such dividends, principal or interest payments and
distributions.

 

(ii)        All dividends, principal and interest payments and other
distributions which are received by any Borrower contrary to the provisions of
Section 6(b)(i) shall be received in trust for the benefit of the Bank, shall be
segregated from other funds of the Borrowers and shall be forthwith paid over to
the Bank as Collateral in the same form as so received (with any necessary
indorsement).

 

(c) In the event that all or any part of the securities or instruments
constituting the Collateral are lost, destroyed or wrongfully taken while such
securities or instruments are in the possession of the Bank, the Borrowers shall
cause the delivery of new securities or instruments in place of the lost,
destroyed or wrongfully taken securities or instruments upon request therefor by
the Bank without the necessity of any indemnity bond or other security other
than the Bank’s agreement or indemnity therefor customary for security
agreements similar to this Agreement.

 

(d) Each Borrower hereby irrevocably appoints the Bank such Borrower's
attorney-in- fact, with full authority in the place and stead of such Borrower
and in the name of such Borrower or otherwise, from time to time at any time
when an Event of Default exists, in the Bank's discretion, to take any action
and to execute any instrument which the Bank may deem necessary or advisable to
accomplish the purposes of this Security Agreement, including, without
limitation:

 

(i)          to ask for, demand, collect, sue for, recover, compromise, receive
and give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral, and to receive, indorse, and collect any
drafts or other chattel paper, instruments and documents in connection
therewith,

 

(ii)         to file any claims or take any action or institute any proceedings
which the Bank may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of the Bank with respect to any of
the Collateral, and

 

(iii)        to receive, indorse and collect all instruments made payable to
such Borrower representing any dividend, principal payment, interest payment or
other distribution in respect of the Collateral or any part thereof and to give
full discharge for the same.

 

The powers granted to the Bank under this Section constitute a power coupled
with an interest which shall be irrevocable by the Borrowers and shall survive
until all of the Obligations have been indefeasibly paid in full in accordance
with the Credit Agreement.

 

(e) If any Borrower fails to perform any agreement contained herein, the Bank
may itself perform, or cause performance of, such agreement, and the reasonable
expenses of the Bank incurred in connection therewith shall be payable by the
Borrowers under Section 9.

 

(f) The powers conferred on the Bank hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the safe custodyof any Collateral in its possession and
the accounting for moneys actually received by it hereunder, the Bank shall have
no duty as to any Collateral. The Bank shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession if the Collateral is accorded treatment substantially equal to that
which the Bank accords its own property of similar type.

 



-11

 



 

Section 7.          Remedies upon Default

 

(a) Upon the occurrence and during the continuance of an Event of Default, the
Borrowers shall deliver each item of Collateral to the Bank on demand, and the
Bank shall have in any jurisdiction in which enforcement hereof is sought, in
addition to any other rights and remedies, the rights and remedies of a secured
party under the NYUCC or the UCC of any jurisdiction in which the Collateral is
located, including, without limitation, the right, with or without legal process
(to the extent permitted by law) and with or without prior notice or demand for
performance, to take possession of the Collateral and without liability for
trespass (to the extent permitted by law) to enter any premises where the
Collateral may be located for the purpose of taking possession of or removing
the Collateral (and for that purpose the Bank may, so far as any Borrower can
give authority therefor, enter upon any premises on which the Collateral may be
situated and remove the Collateral therefrom) and, generally, to exercise any
and all rights afforded to a secured party under the UCC or other applicable
law. Without limiting the generality of the foregoing, each Borrower agrees that
the Bank shall have the right, subject to the mandatory requirements of
applicable law, to sell or otherwise dispose of all or any part of the
Collateral, at public or private sale or at any broker's board or on any
securities exchange, for cash, upon credit or for future delivery as the Bank
shall deem appropriate. Each such purchaser at any such sale shall hold the
property sold absolutely, free from any claim or right on the part of any
Borrower, and each Borrower hereby waives (to the extent permitted by law) all
rights of redemption, stay, valuation and appraisal which such Borrower or now
has or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted.

   

(b) Unless the Collateral is perishable or threatens to decline speedily in
value or is of a type customarily sold on a recognized market, the Bank shall
give to the Borrowers at least ten days' prior written notice of the time and
place of any public sale of Collateral or of the time after which any private
sale or any other intended disposition is to be made. Each Borrower hereby
acknowledges that ten days’ prior written notice of such sale or sales shall be
reasonable notice. Each Borrower hereby waives any and all rights that it may
have to a judicial hearing in advance of the enforcement of any of the Bank's
rights hereunder, including, without limitation, the right of the Bank following
an Event of Default to take immediate possession of the Collateral and to
exercise its rights with respect thereto.

 

(c) Any such public sale shall be held at such time or times within ordinary
business hours and at such place or places as the Bank may fix and state in the
notice (if any) of such sale. At any such sale, the Collateral, or portion
thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Bank may (in its sole and absolute discretion) determine. The
Bank shall not be obligated to make any sale of any Collateral if it shall
determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given. The Bank may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for sale, and such sale may,
without further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Bank until the sale price is paid by the purchaser or purchasers thereof, but
the Bank shall not incur any liability in case any such purchaser or purchasers
shall fail to take up and pay for the Collateral so sold and, in case of any
such failure, such Collateral may be sold again upon like notice. At any public
(or, to the extent permitted by applicable law, private) sale made pursuant to
this Section, the Bank may bid for or purchase, free from any right of
redemption, stay, valuation or appraisal on the part of any Borrower (all said
rights being also hereby waived and released), the Collateral or any part
thereof offered for sale and may make payment on account thereof by using any
claim then due and payable to the Bank from any Borrower as a credit against the
purchase price, and the Bank may, upon compliance with the terms of sale, hold,
retain and dispose of such property without further accountability to any
Borrower therefor. For purposes hereof, (i) a written agreement to purchase the
Collateral or any portion thereof shall be treated as a sale thereof, (ii) the
Bank shall be free to carry out such sale pursuant to such agreement and (iii)
the Borrower shall not be entitled to the return of the Collateral or any
portion thereof subject thereto, notwithstanding the fact that after the Bank
shall have entered into such an agreement all Events of Default shall have been
remedied and the Obligations paid in full. As an alternative to exercising the
power of sale herein conferred upon it, the Bank may proceed by a suit or suits
at law or in equity to foreclose upon the Collateral and to sell the Collateral
or any portion thereof pursuant to a judgment or decree of a court or courts
having competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver.

 

-12

 

 

(d) Any sale conducted in accordance with the provisions of this Section 7 shall
be deemed to conform to commercially reasonable standards as provided in Section
9-610 of the NYUCC or the UCC of any other jurisdiction in which Collateral is
located or any other requirement of applicable law. Without limiting the
foregoing, any Borrower agrees and acknowledges that, to the extent that
applicable law imposes duties on the Bank to exercise remedies in a commercially
reasonable manner, it shall be commercially reasonable for the Bank to do any or
all of the following: (i) fail to incur expenses deemed significant by the Bank
to prepare Collateral for disposition or otherwise to complete raw materials or
work in process into finished goods or other finished products for disposition;
(ii) fail to obtain third-party consents for access to Collateral to be disposed
of, or to obtain or, if not required by other law, to fail to obtain
governmental or third-party consents for the collection or disposition of
Collateral to be collected or disposed of, (iii) fail to exercise collection
remedies against Account Debtors or other persons obligated on Collateral or to
remove Liens on any Collateral, (iv) exercise collection remedies against
Account Debtors and other persons obligated on Collateral directly or through
the use of collection agencies and other collection specialists, (v) advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) contact other
Persons, whether or not in the same business as the Borrowers, for expressions
of interest in acquiring all or any portion of the Collateral, (vii) hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature, (viii) dispose of
Collateral utilizing Internet sites that provide for the auction of assets of
the types included in the Collateral or that have reasonable capability of doing
so, or that match buyers and sellers of assets, (ix) disclaim dispositions of
warranties, (x) purchase (or fail to purchase) insurance or credit enhancements
to insure the Bank against risk of loss, collection or disposition of Collateral
or to provide to the Bank a guaranteed return from the collection or disposition
of Collateral, or (xi) to the extent deemed appropriate by the Bank, obtain the
services of other brokers, investment bankers, consultants and other
professionals to assist the Bank in the collection or disposition of any of the
Collateral. Nothing in this Section 7 shall be construed to grant any rights to
any Borrower or to impose any duties on the Bank that would not have been
granted or imposed by this Security Agreement or applicable law in the absence
of this Section 7 and the parties hereto acknowledge that the purpose of this
Section 7 is to provide non-exhaustive indications of what actions or omissions
by the Bank would be deemed commercially reasonable in the exercise by the Bank
of remedies against the Collateral and that other actions or omissions by the
Bank shall not be deemed commercially unreasonable solely on account of not
being set forth in this Section 7.

 

(e) For the purpose of enabling the Bank to exercise rights and remedies under
this Section, each Borrower hereby grants to the Bank an irrevocable,
non-exclusive license (exercisable without payment of royalty or other
compensation to any Borrower) to use, license or sub-license any of the
Collateral consisting of Intellectual Property now owned or hereafter acquired
by any Borrower, and wherever the same may be located, and including in such
license reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof. The use of such license by the Bank may be
exercised, at the option of the Bank, solely upon the occurrence and during the
continuation of an Event of Default and the Obligations having become due and
payable; provided that any license, sub-license or other transaction entered
into by the Bank in accordance herewith shall be binding upon the Borrowers
notwithstanding any subsequent cure of an Event of Default. Any royalties and
other payments received by the Bank shall be applied in accordance with Section
8. The license set forth in this Section 7(e) shall terminate without any
further action by either party once the Obligations have been indefeasibly paid
in full in accordance with the Credit Agreement.

 



-13

 



 

Section 8.          Application of Proceeds of Sale

 

The Bank shall apply the proceeds of any collection or sale of the Collateral,
as well as any Collateral consisting of cash, first, to the payment of all costs
and expenses incurred by the Bank in connection with such collection or sale or
otherwise in connection with this Security Agreement, any other Loan Document or
any of the Obligations, including all court costs and the reasonable fees and
expenses of their respective agents and legal counsel, the repayment of all
advances made by the Bank hereunder or under any other Loan Document on behalf
of any Borrower and any other costs or expenses incurred in connection with the
exercise of any right or remedy hereunder or under any other Loan Document,
second, to the payment in full of the Obligations, and third, to the Borrowers,
their successors or assigns, or as a court of competent jurisdiction may
otherwise direct. The Bank shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Security Agreement. Upon any sale of the Collateral by the Bank (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money by the Bank or of the officer making the sale
shall be a sufficient discharge to the purchaser or purchasers of the Collateral
so sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Bank or such
officer or be answerable in any way for the misapplication thereof.

 

Section 9.          Reimbursement of the Bank

 

(a) The Borrowers shall pay upon demand to the Bank the amount of any and all
reasonable expenses, including the reasonable fees, other charges and
disbursements of counsel and of any experts or agents, that the Bank may incur
in connection with (i) the administration of this Security Agreement relating to
any Borrower or any of its property, (ii) the custody or preservation of, or the
sale of, collection from, or other realization upon, any of the Collateral owned
or held by or on behalf of any Borrower, (iii) the exercise, enforcement or
protection of any of the rights of the Bank hereunder relating to any Borrower
or any of its property or (iv) the failure by any Borrower to perform or observe
any of the provisions hereof.

 

(b) Without limitation of its indemnification obligations under the other Loan
Documents, any Borrower shall indemnify the Bank and its directors, officers,
employees, advisors, agents, successors and assigns (each an "Indemnitee")
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including reasonable counsel fees,
other charges and disbursements, incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of (i) the execution
or delivery by the Borrowers of this Security Agreement or any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the Borrowers of their obligations under the Loan Documents and
the other transactions contemplated thereby or (ii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto, provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

 



-14

 

 

(c) Any amounts payable as provided hereunder shall be additional Obligations
secured hereby and by the other Security Documents. The provisions of this
Section shall remain operative and in full force and effect regardless of the
termination of this Security Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Security Agreement or any other Loan Document or any investigation made by
or on behalf of the Bank. All amounts due under this Section shall be payable on
written demand therefor and shall bear interest at the rate specified in Section
2.7(b) of the Credit Agreement.

 

Section 10.         Waivers; Amendment

 

(a) No failure or delay of the Bank in exercising any power or right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the Bank
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Security Agreement or any other Loan Document or consent
to any departure by the Borrowers therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) of this Section, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on any Borrower in any case
shall entitle the Borrowers to any other or further notice or demand in similar
or other circumstances.

 

(b) Neither this Security Agreement nor any provision hereof may be waived,
amended or modified except pursuant to a written agreement entered into by,
between or among the Bank and the Borrowers.

 

(c) Upon the payment in full of the Obligations and all other amounts payable
under this Agreement and the expiration or termination of the Commitment, the
security interest granted hereby shall terminate and all rights to the
Collateral shall revert to the Borrowers. Upon any such termination, the Bank
will, at the Borrowers' expense, return to the Borrowers such of the Collateral
as shall not have been sold or otherwise applied pursuant to the terms hereof
and execute and deliver to the Borrowers such documents as the Borrowers shall
reasonably request to evidence such termination.

 

Section 11.         Security Interest Absolute

 

All rights of the Bank hereunder, the Security Interest and all obligations of
the Borrowers hereunder shall be absolute and unconditional irrespective of (a)
any lack of validity or enforceability of the Credit Agreement, any other Loan
Document, any agreement with respect to any of the Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document or any other agreement or
instrument relating to any of the foregoing, (c) any exchange, release or
non-perfection of any Lien on any other collateral, or any release or amendment
or waiver of, or consent under, or departure from, any guaranty, securing or
guaranteeing all or any of the Obligations or (d) any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any
Borrower in respect of the Obligations or in respect of this Security Agreement
or any other Loan Document other than the indefeasible payment of the
Obligations in full in cash.

  

-15

 



 

Section 12.         Notices

 

All communications and notices hereunder shall be in writing and given as
provided in

Section 8.1 of the Credit Agreement.

 

Section 13.         Binding Effect; Assignments

 

Whenever in this Security Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the successors and assigns of such
party; and all covenants, promises and agreements by or on behalf of each
Borrower that are contained in this Security Agreement shall bind and inure to
the benefit of each party hereto and its successors and assigns. This Security
Agreement shall become effective when a counterpart hereof executed on behalf of
each Borrower shall have been delivered to the Bank and a counterpart hereof
shall have been executed on behalf of the Bank, and thereafter shall be binding
upon each Borrower, the Bank and its successors and assigns, and shall inure to
the benefit of each Borrower, the Bank and its successors and assigns, except
that no Borrower shall have the right to assign its rights or obligations
hereunder or any interest herein or in the Collateral (and any such attempted
assignment shall be void), except as expressly contemplated by this Security
Agreement or the other Loan Documents.

 

Section 14.         Survival of Agreement; Severability

 

(a) All covenants, agreements, representations and warranties made by any
Borrower herein and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Security Agreement or any other
Loan Document shall be considered to have been relied upon by the Bank and shall
survive the execution and delivery of any Loan Documents and the making of any
Loan or other extension of credit, regardless of any investigation made by the
Bank or on its behalf and notwithstanding that the Bank may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended under the Credit Agreement, and shall continue in full force
and effect until this Security Agreement shall terminate.

 

(b) In the event any one or more of the provisions contained in this Security
Agreement or any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein or therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

Section 15.         Governing Law; Jurisdiction; Consent to Service of Process

 

(a) This Security Agreement shall be governed by, and construed in accordance
with, the laws of the state of New York.

 

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or federal court of the United States of America sitting in New York
City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Security Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that, to the extent permitted by applicable law, all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by applicable law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Security Agreement shall affect any right that either party
hereto may otherwise have to bring any action or proceeding relating to this
agreement or the other loan documents in the courts of any jurisdiction.

 



-16

 

 

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Security Agreement in any court referred to
in subsection (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d) Each party to this Security Agreement irrevocably consents to service of
process in the manner provided for notices in Section 12. Nothing in this
Security Agreement will affect the right of either party to this Security
Agreement to serve process in any other manner permitted by law.

 

Section 16.         Counterparts

 

This Security Agreement may be executed in two or more counterparts, each of
which shall constitute an original, but all of which, when taken together, shall
constitute but one contract, and shall become effective as provided in Section
13. Delivery of an executed counterpart of this Security Agreement by facsimile
transmission or electronic mail shall be as effective as delivery of a manually
executed counterpart of this Security Agreement.

 

Section 17.         Headings

 

Section headings used herein are for convenience of reference only, are not part
of this Security Agreement and are not to affect the construction of, or to be
taken into consideration in interpreting, this Security Agreement.

 

Section 18. WAIVER OF JURY TRIAL

 

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS SECURITY
AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HERETO HAVE BEEN INDUCED
TO ENTER INTO THIS SECURITY AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

Section 19.         Amendment and Restatement

 

This Security Agreement shall constitute an amendment and restatement of all of
the terms and conditions of the Existing Security Agreement. The parties hereto
acknowledge and agree that (a) this Security Agreement does not constitute a
novation or termination of the Existing Borrowers' obligations under the
Existing Security Agreement and related documents, (b) such obligations are in
all respects continuing (as amended and restated hereby) with only the terms
thereof being modified as provided in this Security Agreement and (c) the liens
and security interests as granted under the Existing Security Agreement are in
all respects continuing and in full force and effect and secure the payment of
the Obligations.

 

[Remainder of page intentionally left blank.]

 

-17

 

  

IN WITNESS WHEREOF, the pmties hereto have duly executed this Security Agreement
as of the day and year first above written.

 

  THE ONE GROUP, LLC         By: /s/ Jonathan Segal   Name: Jonathan Segal  
Title: Chief Executive Officer         ONE 29 PARK MANAGEMENT, LLC         By:
/s/ Jonathan Segal   Name: Jonathan Segal   Title: Chief Executive Officer      
  STK-LAS VEGAS, LLC         By: /s/ Jonathan Segal   Name:  Jonathan Segal  
Title: Chief Executive Officer         STK ATLANTA, LLC         By: /s/ Jonathan
Segal   Name: Jonathan Segal   Title: Chief Executive Officer         HERAEA
VEGAS, LLC       By: /s/ Jonathan Segal   Name: Jonathan Segal   Title: Chief
Executive Officer         XI SHI LAS VEGAS, LLC       By: /s/ Jonathan Segal  
Name: Jonathan Segal   Title: Chief Executive Officer

 

The One Group Amended and Restated Security Agreement Signature Page

 

 

 

 

HERALD NATIONAL BANK       By:     Name:       Title:    

  

The One Group Amended and Restated Security Agreement Signature Page

 

 

 



 

STATE OF NEW YORK )   )   ss.: COUNTY OF NEW YORK )

 

On the ____ day of January in the year 2013 before me, the undersigned,
personally appeared __________, personally known to me or proved to me on the
basis of satisfactoryevidence to be the individual(s) whose name(s) is (are)
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity(ies), and that by his/her/their
signature(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument.

 

      Notary Public

 

My Commission Expires:           

 

 

 

 

SCHEDULE 1

TO

SECURITY AGREEMENT

 

Locations of Collateral

 

A.All locations where the Borrowers maintain any books or records relating to
any Accounts Receivable or Pledged Debt (with each location at which chattel
paper, if any, is kept being indicated by an "*"):

 

411 West 14th Street, 3rd Floor, New York, New York 10014

 

B.All the material places of the Borrowers’ businesses (other than a chief
executive office) not identified in paragraph A. above:

 

1.420 Park Ave. South, New York, New York 10016

 

2.1114 Avenue of the Americas, New York, New York 10110

 

3.3708 Las Vegas Blvd., Las Vegas, Nevada 89109

 

4.1075 Peachtree Street, Atlanta, Georgia 30309

 

5.4321 West Flamingo Road, Las Vegas, Nevada 89103

 

C.All the locations where the Borrowers maintain any Collateral not identified
above:

 

1.HSBC (Operating Account); 452 5th Ave., New York, New York 10018

 

2.Citibank (Operating Account); 111 Wall Street, New York, New York 10005

 

3.Capital One (Operating Account); 176 Broadway, New York, New York 10038

 

4.Chase Bank (Operating Account); 345 Hudson Street, New York, New York 10014

 

5.Chase Bank (Money Market Account); 345 Hudson Street, New York, New York 10014

 

D.The names and addresses of all persons other than the Borrowers that have
possession of any of its Collateral:

 

1.STK Miami, LLC; 2377 Collins Ave., Miami Beach, Florida 33139

 

2.STK Miami Services, LLC; 2377 Collins Ave., Miami Beach, Florida 33139

 

3.WSATOG (Miami) LLC; 2377 Collins Ave., Miami Beach, Florida 33139

 

4.One 29 Park, LLC; 420 Park Ave. South, New York, New York 10016

 

5.One Marks, LLC; 411 West 14th Street, New York, New York 10014

 

 

 

 

6.JEC II LLC; 1 Little West 12th Street, New York, New York 10014

 

7.MPD Space Events, LLC; 26 Little West 12th Street, New York, New York 10014

 

8.Little West 12th LLC; 26 Little West 12th Street, New York, New York 10014

 

9.Basement Manager LLC; 26 Little West 12th Street, New York, New York 10014

 

10.STK Midtown LLC; 1114 Avenue of the Americas, New York, New York 10110

 

11.STK Midtown Holdings, LLC; 1114 Avenue of the Americas, New York, New York
10110

 

12.STKOUT Midtown, LLC; 1114 Avenue of the Americas, New York, New York 10110

 

13.Asellina Marks LLC; 411 West 14th Street, 3rd Floor, New York, New York 10014

 

14.Bridge Hospitality LLC; 755 North La Cienega, Los Angeles, California 90069

 

15.ONE Atlantic City, LLC; 500 Boardwalk, Atlantic City, New Jersey 08401

 

16.T.O.G. (UK) Limited; Acre House, 11/15 William Road, London, NW1 3ER

 

17.408 W15 Members, LLC; 411 West 14th Street, 3rd Floor, New York, New York
10014

 

18.BBCLV, LLC; 3801 Las Vegas Boulevard South, Las Vegas, Nevada 89109

 

19.Bagatelle La Cienega, LLC; 755 North La Cienega Blvd., Los Angeles,
California 90069

 

20.Bagatelle Miami, LLC; Collins Avenue, Miami, Florida (exact address TBD)

 

 

 

 

SCHEDULE 2

TO

SECURITY AGREEMENT

 

Pledged Equity

 

The One Group, LLC

 

 

Subsidiary  Jurisdiction of
Formation  Type of Organization  Ownership Interest  One 29 Park Management,
LLC  New York  Limited Liability Company   100% STK-Las Vegas, LLC  Nevada 
Limited Liability Company   100% STK Atlanta, LLC  Georgia  Limited Liability
Company   100% Heraea Vegas, LLC  Nevada  Limited Liability Company   100% Xi
Shi Las Vegas, LLC  Nevada  Limited Liability Company   100%

 

One 29 Park Management, LLC

 

NONE

 

STK – Las Vegas, LLC

 

NONE

 

STK Atlanta, LLC

 

NONE

 

Heraea Vegas, LLC

 

NONE

 

Xi Shi Las Vegas, LLC

 

NONE

 

 

 

 

SCHEDULE 3

TO

SECURITY AGREEMENT

 

Pledged Debt

 

The One Group, LLC

 

1.Note receivable from STK-LA, LLC in the original principal amount of $100,000

 

2.Note receivable from STK-LA, LLC in the principal amount of $2,267,704

 

3.Note receivable from STK Midtown Holdings LLC in the amount of $2,088,457

 

One 29 Park Management, LLC

 

NONE

 

STK – Las Vegas, LLC

 

NONE

 

STK Atlanta, LLC

 

NONE

 

Heraea Vegas, LLC

 

NONE

 

Xi Shi Las Vegas, LLC

 

NONE

 

 

 

 

SCHEDULE 4

TO

SECURITY AGREEMENT

 

Intellectual Property

 

I.COPYRIGHTS AND COPYRIGHT LICENSES

 

NONE

 

II.PATENTS AND PATENT LICENSES

 

NONE

 

III.TRADEMARKS AND TRADEMARK LICENSES

 

SEE ATTACHED TRADEMARK CHART

 

 

 

 

Service Marks and Trademarks of THE ONE GROUP LLC

Revised: 12/6/12

 

UNITED STATES

 



GP NO.   MARK   APPLICATION/
REGISTRATION NO.   APPLICANT   (CLASS) GOODS
AND/OR
SERVICES   STATUS 484-006  

THE ONE NEW

YORK

 

SN: 78/528,391 Filed

12/7/04

 

THE ONE GROUP LLC

 

(Class 43) Hotels, restaurants, cafes, bar services, cocktail lounges, resort
hotels; health resort services, namely, providing food and lodging that
specialize in promoting patrons’ general health and well-being; spa services,
namely, providing temporary accommodations and meals to clients of a health or
beauty spa.

 

Suspended on 7/27/05 (still suspended as of 5/7/12)

484-007   THE ONE NEW ORLEANS  

SN: 78/528,405 Filed

12/7/04

  THE ONE GROUP LLC  

(Class 43) hotels, restaurants, cafes, bar services, cocktail lounges, resort
hotels; health resort services, namely, providing food and lodging that
specialize in promoting patrons' general health and well-being; and spa
services, namely, providing

temporary accommodations and meals to clients of a health or beauty spa.

 

Suspended on 7/27/05 (still suspended as of 5/7/12)

484-008   THE ONE LAS VEGAS  

SN:78/528,408 Filed

12/7/04

  THE ONE GROUP LLC  

(Class 43) Hotels, restaurants, cafes, bar services, cocktail lounges, resort
hotels; health resort services, namely, providing food and lodging that
specialize in promoting patrons’ general health and well-being; spa services,
namely, providing

temporary accommodations and meals to clients of a health or beauty spa.

 

Suspended on 7/27/05 (still suspended as of 5/7/12)

484-009   THE ONE CHICAGO  

SN: 78/528,416 Filed

12/7/04

  THE ONE GROUP LLC  

(Class 43) hotels, restaurants, cafes, bar services, cocktail lounges, resort
hotels; resort lodging services; and spa services, namely, providing temporary
accommodations and meals to clients of a health or beauty spa.

  Suspended on 8/4/05 (still suspended as of 8/9/12)

  

 

 

  

GP NO.   MARK   APPLICATION/
REGISTRATION NO.   APPLICANT   (CLASS) GOODS 
AND/OR
SERVICES   STATUS 484-010   THE ONE LOS ANGELES  

SN: 78/528,424 Filed

12/7/04

  THE ONE GROUP LLC  

(Class 43) hotels, restaurants, cafes, bar services, cocktail lounges, resort
hotels; health resort services, namely, providing food and lodging that
specialize in promoting patrons' general health and well-being; and spa
services, namely, providing

temporary accommodations and meals to clients of a health or beauty spa.

 

Suspended on 7/27/05 (still suspended as of

5/7/12)

484-011   THE ONE GROUP  

SN: 78/528,430, filed

12/7/04

  THE ONE GROUP LLC  

(Class 43) hotels, restaurants, cafes, bar services, cocktail lounges, resort
hotels; health resort services, namely, providing food and lodging that
specialize in promoting patrons' general health and well-being; and spa
services, namely, providing temporary accommodations and meals to clients of a
health or beauty spa.

 

Suspended on 8/16/05 (still suspended as of

8/27/12)

484-018   THE ONE MIAMI  

SN:78/663,799 Filed

7/5/05

 

THE ONE

GROUP LLC

 

(Class 43) hotels, restaurants, cafes, bar services, cocktail lounges, resort
hotels; health resort services, namely, providing food and lodging that
specialize in promoting patrons' general health and well-being; and spa
services, namely, providing temporary accommodations and meals to clients of a
health or beauty spa.

 

Suspended on 7/27/07

(still suspended as of

4/3/12)

484-019  

THE ONE

ATLANTIC CITY

 

SN:78/663,803 Filed

7/5/05

 

THE ONE

GROUP LLC

 

(Class 43) hotels, restaurants, cafes, bar services, cocktail lounges, resort
hotels; health resort services, namely, providing food and lodging that
specialize in promoting patrons' general health and well-being; and spa
services, namely, providing temporary accommodations and meals to clients of a
health or beauty spa.

 

Suspended on 7/27/07

(still suspended as of

4/3/12)

915-002   STK  

SN:78/691,571 Filed

8/2/05

 

RN: 3188230 Issued:

12/19/06

 

THE ONE

GROUP LLC

  (Class 43) Bar services; Restaurants.  

Registered

 

8 & 9 due: 12/19/16

 

2

 

  

GP NO.   MARK   APPLICATION/
REGISTRATION NO.   APPLICANT   (CLASS) GOODS 
AND/OR
SERVICES   STATUS 915-004  

Not Your Daddy’s

Steakhouse

 

SN: 77/003,892 Filed

9/21/06

 

RN:3,267,266 Issued:

7/24/07

 

The One

Group LLC

  (Class 43) Restaurant and bar services.  

Registered

 

8 & 15 Accepted: 8/11/12

 

8 & 9 due: 7/24/17

915-006   [tex10-29logo1.jpg]

 

 

 

 

SN: 77/239,608 Filed

7/26/07

 

RN: 3,381,619

Issued: 2/12/08

 

The One

Group LLC

  (Class 43) Restaurants; Bar services  

Registered

 

8 & 15 due: 2/12/14

 

Renewal deadline 8 & 9 due: 2/12/18

915-015   UNMISTKABLE  

SN: 77/917,096

Filed: 1/21/10

 

RN: 4,080,591

Issued: 1/3/12

 

The One

Group LLC

 

(Class 43) Cafe and restaurant services; Cafe- restaurants; Restaurant, bar and
catering services; Restaurants; Cafes; Cocktail lounges; Wine bars; Bar services

 

Registered

 

8&15 due: 1/3/18

 

Renewal due: 1/3/22

915-032   [tex10-29logo2.jpg]   

SN: 85/379,387

Filed: 7/24/11

 

RN: 4,208,788

Issued: 9/18/12

 

The One

Group LLC

 

(Class 43) Café services; Cocktail lounge services; Restaurant services,
including sit-down service of food and take-out restaurant services; Restaurant
services, namely, providing of food and beverages for consumption on and off the
premises; Serving food and drinks; Take-out restaurant services

 

Registered

 

8 & 15 due: 9/18/18

 

Renewal 8 & 9 due:

9/18/22

915-032-

CHLD

  [tex10-29logo2.jpg]   

SN: 85/976,398

Filed: 7/24/11

 

The One

Group LLC

  (Class 43) Bar services  

Pending

 

Notice of Allowance:

8/28/12

 

Statement of Use due:

2/28/13

915-036  

STK OUT…A

GIRL’S GOTTA EAT

 

SN: 85/451,863

Filed: 10/20/11

 

The One

Group LLC

  (Class 43) Bar services  

Pending

 

Notice of Allowance:

10/16/12

 

Statement of Use due:

4/16/13

3

 

  

GP NO.   MARK   APPLICATION/
REGISTRATION NO.   APPLICANT   (CLASS) GOODS 
AND/OR
SERVICES   STATUS 915-036- CHLD  

STK OUT…A GIRL’S GOTTA

EAT

 

SN: 85/976,492

Filed: 10/20/11

 

RN: 4,234,247

Issued: 10/30/12

 

The One

Group LLC

 

(Class 43) Café services; Providing of food and drink; Restaurant services;
Retaurant services, including sit-down of food and take-out restaurant services;
Restaurant services, namely, providing of food and beverages for consumption on
and off the premises; Serving food and drinks; Take-out restaurant services.

 

Registered

 

8 & 15 due: 10/30/18

 

Renewal 8 & 9 due:

10/30/22

915-038   STK REBEL  

SN: 85/500,193

Filed: 12/20/11

 

The One

Group LLC

 

(Class 43) Bar services; Café services; Cocktail lounge services; Restaurant
services, including sit- down service of food and take-out restaurant services;
Restaurant services, namely, providing of food and beverages for consumption on
and off the premises; Serving food and drinks; Take-out restaurant services

 

Pending

 

Notice of Allowance:

7/17/12

 

Statement of Use due:

1/17/13

916-011   BAGATELLE  

SN: 77/333,759

Filed: 11/20/07

 

RN: 3,595,950

Issued: 3/24/09

 

The One Group

LLC

 

(Class 41) Night Clubs

 

(Class 43) Restaurant and Bar Services; Restaurants; Wine Bars; Cocktail
Lounges.

 

Registered

 

8 & 15 Due: 3/24/15

 

Renewal Due: 3/24/19

916-014   ICHI  

SN: 77/444,715

Filed 4/10/08

 

The One Group

LLC

 

(Class 41) Night clubs

 

(Class 43) Café and restaurant services; Café- restaurants; Restaurant, bar and
catering services; Restaurants; Cafes; Cocktail lounges; Wine bars; Bar services

 

Suspended 7/24/08

Still suspended as of

8/8/12

916-018   ONE ROCKS  

SN: 77/711,156

Filed: 4/9/09

 

The One Group

LLC

 

(Class 41) Night clubs

 

(Class 43) Bar services

 

Suspended 1/6/10

Still suspended as of

7/24/12

916-024   YI  

SN: 77/840,881

Filed: 10/4/09

 

The One Group

LLC

 

(Class 43) Cafe and restaurant services; Cafe- restaurants; Restaurant, bar and
catering services; Restaurants; Cafes; Cocktail lounges; Wine bars; Bar services

 

Suspended 12/31/09

Still suspended as of

7/10/12

916-025   ASELLINA  

SN: 77/841,398

Filed: 10/5/09

 

RN: 3,967,067

Issued: 5/24/2011

 

The One Group

LLC

 

(Class 43) Cafe and restaurant services; Cafe- restaurants; Restaurant, bar and
catering services; Restaurants; Cafes; Cocktail lounges; Wine bars; Bar services

 

Registered

 

8 & 15 due: 5/24/17

 

Renewal due: 5/24/21

4

 

  

GP NO.   MARK   APPLICATION/
REGISTRATION NO.   APPLICANT   (CLASS) GOODS 
AND/OR
SERVICES   STATUS 916-033   HERAEA  

SN: 85/615,048

Filed: 5/2/12

 

The One Group

LLC

 

(Class 25) Athletic shoes; Baseball caps; Bathrobes; Beach shoes; Bolo ties; Bow
ties;

Boxer shorts; Bras; Cap visors; Caps; Coats; Flip flops; Gloves; Halter tops;
Hats; Head scarves; Headwear; Hooded sweat shirts; Jackets; Leather jackets;
Leg-warmers; Leggings; Lingerie; Loungewear; Nightshirts; Pajama bottoms;
Pajamas; Panties; Pants; Raincoats; Sandals; Scarves; Shirts; Shoes; Shorts;
Skirts; Skorts; Skullies; Sleepwear; Slipper socks; Slippers; Sneakers; Socks;
Sports coats; Sports bra; Sweat bands; Sweat pants; Sweat shirts; Sweat shorts;
Sweat suits; Sweaters; T-shirts; Tank tops; Ties; Underwear; Wrist bands

(Class 41) Arranging and conducting nightclub entertainment events; Arranging
and conducting nightclub parties; Night clubs.

(Class 43) Bar services; Café services; Cocktail lounge services; Restaurant
services; Restaurant services, namely, providing of food and beverages for
consumption on and off the premises.

 

Pending

 

Foreign Priority due:

11/2/12

 

Publication Date: 10/2/12

916-034   WHERE GIRLS GO TO PLAY  

SN: 85/615,109

Filed: 5/2/12

 

The One Group

LLC

 

(Class 41) Arranging and conducting nightclub entertainment events; Arranging
and conducting nightclub parties; Night clubs.

(Class 43) Bar services; Café services; Cocktail lounge services; Restaurant
services; Restaurant services, namely, providing of food and beverages for
consumption on and off the premises.

 

Pending

 

SOU or Ext. Due: 5/27/13

916-035  

WHERE GIRLS

PLAY HARD

 

SN: 85/615,123

Filed: 5/2/12

 

The One Group

LLC

 

(Class 41) Arranging and conducting nightclub entertainment events; Arranging
and conducting nightclub parties; Night clubs.

(Class 43) Bar services; Café services; Cocktail lounge services; Restaurant
services; Restaurant services, namely, providing of food and beverages for
consumption on and off the premises.

 

Pending

 

SOU or Ext. Due: 5/27/13

5

 

  

GP NO.   MARK   APPLICATION/
REGISTRATION NO.   APPLICANT   (CLASS) GOODS 
AND/OR
SERVICES   STATUS 916-036   XISHI  

SN: 85/699,765

Filed: 8/9/12

 

The One Group

LLC

 

(Class 25) Athletic shoes; Baseball caps; Beach shoes; Belts; Bottoms; Bow ties;
Boxer shorts; Bras; Briefs; Briefs; Caps; Coats; Flip flops; Gloves; Gym shorts;
Halter tops; Hats; Head scarves; Headwear; Hooded sweat shirts; Jackets;
Leggings; Lingerie; Loungewear;

Night shirts; Pajama bottoms; Pajamas; Panties; Pants; Rainwear; Sandal-clogs;
Sandals; Sandals and beach shoes; Scarves; Shirts; Shoes; Shorts; Sleepwear;
Slipper socks; Sneakers; Socks; Sports bras; Stockings; Suspenders; Sweat bands;
Sweat pants; Sweat shirts; Sweat suits; Swimwear; T-shirts; Tank-tops; Ties;
Tops; Underwear

 

(Class 41) Arranging and conducting nightclub entertainment events; Arranging
and conducting nightclub parties; Night clubs

 

(Class 43) Bar services; Cafe services; Cocktail lounge services; Restaurant
services; Restaurant services, including sit-down service of food and take-out
restaurant services; Restaurant services, namely, providing of food and
beverages for consumption on and off the premises

 

Pending

 

Foreign Priority due:

2/9/13

6

 

  

GP NO.   MARK   APPLICATION/
REGISTRATION NO.   APPLICANT   (CLASS) GOODS 
AND/OR
SERVICES   STATUS 916-037   XI SHI  

SN: 85/700,437

Filed: 8/10/12

 

The One Group

LLC

 

(Class 25) Athletic shoes; Baseball caps; Beach shoes; Belts; Bottoms; Bow ties;
Boxer shorts; Bras; Briefs; Briefs; Caps; Coats; Flip flops; Gloves; Gym shorts;
Halter tops; Hats; Head scarves; Headwear; Hooded sweat shirts; Jackets;
Leggings; Lingerie; Loungewear; Night shirts; Pajama bottoms; Pajamas; Panties;
Pants; Rainwear; Sandal-clogs; Sandals; Sandals and beach shoes; Scarves;
Shirts; Shoes; Shorts; Sleepwear; Slipper socks; Sneakers; Socks; Sports bras;
Stockings; Suspenders; Sweat bands; Sweat pants; Sweat shirts; Sweat suits;
Swimwear; T-shirts; Tank-tops; Ties; Tops; Underwear

 

(Class 41) Arranging and conducting nightclub entertainment events; Arranging
and conducting nightclub parties; Night clubs

 

(Class 43) Bar services; Cafe services; Cocktail lounge services; Restaurant
services; Restaurant services, including sit-down service of food and take-out
restaurant services; Restaurant services, namely, providing of food and
beverages for consumption on and off the premises

 

Pending

 

Foreign Priority due:

2/10/13

7

 

  

GP NO.   MARK   APPLICATION/
REGISTRATION NO.   APPLICANT   (CLASS) GOODS 
AND/OR
SERVICES   STATUS 916-038   CUCINA ASELLINA  

SN: 85/716,127

Filed: 8/29/12

 

The One Group

LLC

 

(Class 43) Bar Services; Food preparation services; Providing of food and drink;
Restaurant

services; Restaurant services, including sit-down service of food and take-out
restaurant services;

Restaurant services, namely, providing of food and beverages for consumption on
and off the premises; Wine bars

 

Pending

 

Additional Foreign Priority deadlines can be made by:

2/28/13

916-039   RHYTHM HOTEL  

SN: 85/726,014

Filed: 9/11/12

 

The One Group

LLC

 

(Class 43) Hotel accommodation services; Hotel services; Residential hotel
services; Spa services,

namely, providing temporary accommodations and meals to clients of a health or
beauty spa.

(Class 44) Day spa services, namely, nail care, manicures, pedicures and nail
enhancements;

Health spa services for health and wellness of the body and spirit, namely,
providing massage, facial and body treatment services, cosmetic body care
services; Health spa services, namely body wraps, mud treatments, seaweed
treatments, hydrotherapy baths, and body scrubs.

(Class 45) Hotel concierge services.

 

Pending

 

Foreign Priority Due:

3/11/13

917-002   COCO DE VILLE  

SN: 77/333,751 filed

11/20/07

 

RN: 3658860

Issued: 7/21/09

 

The One Group

LLC

 

(Class 41) Night clubs

 

(Class 43) Restaurant and bar services; Restaurants; Cocktail lounges; Wine bars

 

Registered

 

8 & 15 due: 7/21/15

 

Renewal due: 7/21/19

8

 

  

CANADA

 

GP NO.   MARK   APPLICATION/
REGISTRATION NO.   APPLICANT   (CLASS) GOODS 
AND/OR
SERVICES   STATUS 915-003-CA   STK  

Appl. No. 1,269,886

Filed: 8/18/05

 

RN: 722,923

Issued: 9/4/08

 

The One Group

LLC

  Bar services; restaurants.  

Registered

 

Renewal due: 9/4/23

 

Subject to Cancellation Proceeding by Gouverneur, Inc.

915-003-CA2   STK  

SN: 1,601,336

Filed: 11/16/12

 

The One Group

LLC

 

Bar and restaurant services; bar services; café and restaurant services; cafes;
carry-out restaurants; cocktail lounge services; cocktail lounges; restaurants
and take-out restaurant services.

 

Bar services, restaurants

  Pending 915-004-CA  

Not Your

Daddy’s

Steakhouse

 

Appl. No. 1,340,097

Filed: 3/20/07

 

RN: 759,226

Issued: 2/10/10

 

The One Group

LLC

  Restaurant and bar services.  

Registered

 

Preferred deadline to put the mark into use, 2/10/13, lest the registration be
open to possible cancellation.

 

Renewal due: 2/10/25

915-006-CA   [tex10-29logo1.jpg]

 

 

 

 

SN: 1,394,889

Filed: 5/8/08

 

RN: 764,265

Issued: 4/14/10

 

The One Group

LLC

  Restaurant; bar services.  

Registered

 

Preferred deadline to put the mark into use, 4/14/13, lest the registration be
open to possible cancellation.

 

Renewal due: 4/14/25

9

 

  

GP NO.   MARK   APPLICATION/
REGISTRATION NO.   APPLICANT   (CLASS) GOODS 
AND/OR
SERVICES   STATUS 915-013-CA   STKOUT  

SN: 1,478,619

Filed 05/03/10

Priority: 11/18/09

 

The One Group

LLC

 

Bar and restaurant services; Café and restaurant services; Carry-out
restaurants; Cocktail lounge services; Cocktail lounges; Providing of food and
drink; Restaurants; Take-out restaurant

services.

 

Pending

 

Published : 11/21/12

End of opp. Prd.: 1/21/13

915-015-CA   unmiSTKable  

SN: 1,487,213

Filed: 6/30/10

Priority: 1/21/10

 

The One Group

LLC

 

Bar and restaurant services; Café and restaurant services; Carry-out
restaurants; Cocktail lounge services; Cocktail lounges; Providing of food and
drink; Restaurants; Take-out restaurant

services.

 

Pending

 

Notice of Allowance: 9/21/12

 

Declaration of Use due: 6/30/13

915-032-CA   [tex10-29logo2.jpg]

 

 

 

 

App. No. 1,558,888

Filed: 1/6/12

Priority: 7/24/11

 

The One Group

LLC

 

Bar services, café services, cocktail lounge services; restaurant services; and
take-out restaurant services.

 

Pending

 

Response to OA due: 12/16/12

916-014-CA   ICHI  

SN:1,414,079

filed: 10/10/08

 

The One Group

LLC

 

Café –restaurant; Café-restaurants; Restaurant, bar and catering services;
Restaurants; Cafes; Cocktail lounges; Wine bars; Bar services

 

Pending

 

Nothing due at this time

916-025-CA   ASELLINA  

SN: 1539036

Filed: 8/9/11

 

The One Group

LLC

 

Bar and cocktail lounge services; bar and restaurant services; bar services;
café and restaurant services; café services; cocktail lounge services;
restaurant services; take out restaurant services; wine bar services.

 

Pending

 

Published on: 7/14/12

 

Extension of Time to oppose filed by Gouverneur, Inc. until: 12/4/12

10

 

 

MEXICO

 

GP NO.   MARK   APPLICATION/
REGISTRATION NO.   APPLICANT   (CLASS) GOODS 
AND/OR
SERVICES   STATUS 915-003-MX   STK  

Appl. No. 1149306

Filed: 1/21/11

 

RN: 1219788

Issued: 5/30/11

 

The One Group

LLC

  (Class 43) Bar services; restaurant services.  

Registered

 

Preferred deadline to put the mark into use, 5/30/14, least the registration be
open to possible cancellation.

 

Renewal due: 1/21/21

915-004-MX  

Not Your

Daddy’s

Steakhouse

 

Appl. No. 1149305

Filed: 1/21/11

 

RN: 1219787

Issued: 5/30/11

 

The One Group

LLC

  (Class 43) Restaurant and bar services.  

Registered

 

Preferred deadline to put the mark into use, 5/30/14, least the registration be
open to possible cancellation.

 

Renewal due: 1/21/21

915-006-MX  

[tex10-29logo1.jpg]

 

 

 

Appl. No. 1149308

Filed: 1/21/11

 

RN: 1220858

Issued: 5/30/11

 

The One Group

LLC

  (Class 43) Restaurant and bar services.  

Registered

 

Preferred deadline to put the mark into use, 5/30/14, least the registration be
open to possible cancellation.

 

Renewal due:

1/21/21

11

 

  

EUROPE

 

GP NO.   MARK   APPLICATION/
REGISTRATION NO.   APPLICANT   (CLASS) GOODS 
AND/OR
SERVICES   STATUS 915-003-CTM   STK  

RN: 004599197

Filed: 9/1/06

 

The One Group

LLC

 

(Class 41) Nightclubs

 

(Class 43) Restaurant, bar, cafeteria, lounge and nightclub services

 

Registered

 

Renewal due: 8/16/15 – Case being handled by Nigel Jennings of Kilburn

& Strode LLP

915-004 CTM  

Not Your

Daddy’s

Steakhouse

 

Appl. No.005771803

Filed: 3/20/07

 

RN:005771803

Issued: 2/21/08

 

The One Group

LLC

  (Class 43) Restaurants; Bar Services  

Registered

 

Preferred deadline to put the mark into use, 2/21/13, least the registration be
open to possible cancellation.

 

Renewal due: 3/20/17

915-006-CTM  

 [tex10-29logo1.jpg]

 

 

SN: 006900674

Filed: 5/9/08

 

RN: 006900674

Issued: 2/16/09

 

The One Group

LLC

  (Class 43) Restaurants; Bar Services  

Registered

 

Preferred deadline to put the mark into use, 2/16/14, least the registration be
open to possible cancellation.

 

Renewal due: 5/9/18

915-013-CTM   STKOUT  

SN: 009085085

Filed: 05/06/10

 

RN: 009085085

Issued: 10/19/10

 

The One Group

LLC

 

(Class 43) Cafe and restaurant services; Cafe-restaurants; Restaurant, bar and
catering services; Restaurants; Cafes; Cocktail lounges; Wine bars; Bar

services

 

Registered

 

Preferred deadline to put the mark into use, 10/19/15, least the registration be
open to possible cancellation.

 

Renewal due: 5/6/20

 

12

 

  

  

GP NO.   MARK   APPLICATION/
REGISTRATION NO.   APPLICANT   (CLASS) GOODS 
AND/OR
SERVICES   STATUS 915-015-CTM   unmiSTKable  

SN: 009218091

Filed: 7/1/10

 

RN: 009218091

Issued: 12/13/10

 

The One Group

LLC

 

(Class 43) Bar and restaurant services; Café and restaurant services; Carry-out

restaurants; Cocktail lounge services; Cocktail lounges; Providing of food and

drink; Restaurants; Take-out restaurant

services.

 

Registered

 

Preferred deadline to put the mark into use, 12/13/15, least the registration be
open to possible cancellation.

 

Renewal due: 7/1/20

915-032A-CTM   [tex10-29logo2.jpg]

 

 

 

 

SN: 010548501

Filed: 1/9/12

 

RN: 010548501

Issued: 5/22/12

 

The One Group

LLC

 

(Class 29) Foodstuffs prepared in the form of meals and snacks

 

(Class 30) Foodstuffs prepared in the form of meals and snacks

 

(Class 43) Bar and cocktail lounge services; bar and restaurant services; bar
services; café and restaurant services; café-restaurants; cafes; carry- out
restaurants; cocktail lounge services; cocktail lounges; providing of food and
drink; provision of food and drink in restaurants; restaurant services;
restaurants; take-out restaurant services.

 

Registered

 

Preferred deadline to put the mark into use, 1/9/17, least the registration be
open to possible cancellation.

 

Renewal due: 1/9/22

13

 

  

GP NO.   MARK   APPLICATION/
REGISTRATION NO.   APPLICANT   (CLASS) GOODS 
AND/OR
SERVICES   STATUS 915-032B-CTM  

[tex10-29logo2.jpg]

 

 

 

SN: 010548469

Filed: 1/9/12

 

Reg: 01054869

Issued: 1/9/12

 

The One Group

LLC

 

(Class 29) Foodstuffs prepared in the form of meals and snacks

 

(Class 30) Foodstuffs prepared in the form of meals and snacks

 

(Class 43) Bar and cocktail lounge services; bar and restaurant services; bar
services; café and restaurant services; café-restaurants; cafes; carry- out
restaurants; cocktail lounge services; cocktail lounges; providing of food and
drink; provision of food and drink in restaurants; restaurant services;
restaurants; take-out restaurant services.

 

Registered

 

Renewal due: 1/9/22

916-014-CTM   ICHI  

Appl. No: 007302755

Filed:10/9/08

 

RN: 0073022755

Issued: 6/13/09

 

The One Group

LLC

 

(Class 43) Café –restaurant; Café- restaurants; Restaurant, bar and catering
services; Restaurants; Cafes; Cocktail lounges; Wine bars; Bar services

 

Registered

 

Preferred deadline to put the mark into use, 6/13/14, least the registration be
open to possible cancellation.

 

Renewal due: 10/9/18

916-018-CTM   ONE ROCKS  

Appl. No. 008599871

Filed: 10/7/09

 

RN: 008599871

Issued: 3/1/10

 

The One Group

LLC

 

(Class 41) Nightclubs

 

(Class 43) Restaurant, bar, cafeteria, lounge and nightclub services

 

Registered

 

Preferred deadline to put the mark into use, 3/1/15, least the registration be
open to possible cancellation.

 

Renewal due: 10/7/19

14

 

  

GP NO.   MARK   APPLICATION/
REGISTRATION NO.   APPLICANT   (CLASS) GOODS 
AND/OR
SERVICES   STATUS 916-025-CTM   ASELLINA  

App: 010023331

Filed: 6/6/11

 

RN: 010023331

Issued: 11/7/11

 

The One Group

LLC

 

(Class 29) Food stuffs prepared in the form of meals and snacks.

 

(Class 30) Food stuffs prepared in the form of meals and snacks.

 

(Class 43) Bar and cocktail lounge services; Bar and restaurant services; Bar
services; Café and restaurant services; Cafes; Cocktail lounges; Food
preparation services; Providing of Food and Drink; Provision of Food and Drink
in restaurants; Restaurant services, namely, providing of food and beverages for
consumption on and off premises; Restaurants; Serving of food and
drink/beverages; Wine bars.

 

Registered

 

Preferred deadline to put the mark into use, 11/7/16, least the registration be
open to possible cancellation.

 

Renewal due: 6/6/21

916-031-CTM   TWENTY33  

RN: 9615188

Filed: 12/21/10

Issued: 5/27/11

 

The One Group

LLC

 

(Class 41) Night clubs

 

(Class 43) Cafe and restaurant services; Cafe-restaurants; Restaurant, bar and
catering services; Restaurants; Cafes; Cocktail lounges; Wine bars; Bar services

 

Registered

 

Preferred deadline to put the mark into use, 5/27/16, least the registration be
open to possible cancellation.

 

Renewal due: 12/21/20

15

 

  

GP NO.   MARK   APPLICATION/
REGISTRATION NO.   APPLICANT   (CLASS) GOODS 
AND/OR
SERVICES   STATUS 916-033-CTM   HERAEA  

App. No. 010907831

Filed: 5/23/12

 

Reg. No. 010907831

Reg. Date: 5/23/12

 

The One Group

LLC

 

(Class 25) Athletic shoes; Baseball caps; Bathrobes; Beach shoes; Bolo ties; Bow
ties; Boxer shorts; Bras; Cap visors; Caps; Coats; Flip flops; Gloves; Halter
tops; Hats; Head scarves; Headwear; Hooded sweat shirts; Jackets; Leather
jackets; Leg-warmers; Leggings; Lingerie; Loungewear; Nightshirts; Pajama
bottoms; Pajamas; Panties; Pants; Raincoats; Sandals; Scarves; Shirts; Shoes;
Shorts; Skirts; Skorts; Skullies; Sleepwear; Slipper socks; Slippers; Sneakers;
Socks; Sports coats; Sports bra; Sweat bands; Sweat pants; Sweat shirts; Sweat
shorts; Sweat suits; Sweaters; T-shirts; Tank tops; Ties; Underwear; Wrist bands

 

(Class 41) Arranging and conducting nightclub entertainment events; Arranging
and conducting nightclub parties; Night clubs.

 

(Class 43) Bar services; Café services; Cocktail lounge services; Restaurant
services; Restaurant services, namely, providing of food and beverages for
consumption on and off the premises.

 

Registered

 

Preferred deadline to put the mark into use, 5/23/17, least the registration be
open to possible cancellation.

 

Renewal due: 5/23/22

16

 

  

GP NO.   MARK   APPLICATION/
REGISTRATION NO.   APPLICANT   (CLASS) GOODS 
AND/OR
SERVICES   STATUS 916-034-CTM   WHERE GIRLS GO TO PLAY  

App. No.: 010907632

Filed: 5/23/12

 

Reg. No. 010907632

Reg. Date: 5/23/12

 

The One Group

LLC

 

(Class 41) Arranging and conducting nightclub entertainment events; Arranging
and conducting nightclub parties; Night clubs.

 

(Class 43) Bar services; Café services; Cocktail lounge services; Restaurant
services; Restaurant services, namely, providing of food and beverages for
consumption on and off the premises.

 

Registered

 

Preferred deadline to put the mark into use, 5/23/17, least the registration be
open to possible cancellation.

 

Renewal due: 5/23/22

916-038-CTM  

CUSINA

ASELLINA

 

SN: 011152774

Filed: 8/30/12

 

The One Group

LLC

 

(Class 43) Bar Services; Restaurant services; Restaurant services, including
sit-down service of food and take-out restaurant services; Restaurant services,
namely, providing of food and beverages for consumption on and off the premises;
Wine bars

  Pending

17

 

 

SOUTH AFRICA

 

GP NO.   MARK   APPLICATION/
REGISTRATION
 NO.   APPLICANT   (CLASS) GOODS 
AND/OR
SERVICES   STATUS 915-003-ZA   STK  

RN: 2009/15863

Filed: 8/19/09

 

The One

Group LLC

 

(Class 43) Café-restaurants; Restaurant, bar and catering services; Restaurants;
Cafes; Cocktail lounges; Wine bars; Bar services

 

Registered

 

Preferred deadline to put the mark into use, 8/15/16, least the registration be
open to possible cancellation.

 

Renewal due: 8/19/19

915-004-ZA  

NOT YOUR

DADDY’S STEAKHOUSE

 

RN: 2009/15864

Filed: 8/19/09

 

The One

Group LLC

 

(Class 43) Café-restaurants; Restaurant, bar and catering services; Restaurants;
Cafes; Cocktail lounges; Wine bars; Bar services

 

Registered

 

Preferred deadline to put the mark into use, 8/15/16, least the registration be
open to possible cancellation.

 

Renewal due: 8/19/19

915-006-ZA   [tex10-29logo1.jpg]

 

 

 

 

RN: 2009/15866

Filed: 8/19/09

 

The One

Group LLC

 

(Class 43) Café-restaurants; Restaurant, bar and catering services; Restaurants;
Cafes; Cocktail lounges; Wine bars; Bar services

 

Registered

 

Preferred deadline to put the mark into use, 8/22/16, least the registration be
open to possible cancellation.

 

Renewal due: 8/19/19

18

 

  

GUERNSEY

 

GP NO.   MARK   APPLICATION/
REGISTRATION
 NO.   APPLICANT   (CLASS) GOODS 
AND/OR
SERVICES   STATUS 915-003-JE   STK  

Appl. No. 354023

Filed: 4/26/11

 

RN: GGGT7438

 

The One Group

LLC

 

(Class 41) Nightclubs

 

(Class 43) Restaurant, bar, cafeteria, lounge and nightclub services

 

Registered

 

Preferred deadline to put the mark into use, 4/26/16, lest the registration be
open to possible cancellation.

 

Renewal due: 4/26/21

915-004-JE  

Not Your

Daddy’s

Steakhouse

 

Appl. No. 354026

Filed: 4/26/11

 

RN: GGGT7454

 

The One Group

LLC

  Restaurant; Bar Services  

Registered

 

Preferred deadline to put the mark into use, 4/26/16, lest the registration be
open to possible cancellation.

 

Renewal due: 4/26/21

915-006-JE  

[tex10-29logo1.jpg] 

 

Appl. No. 354028

Filed: 4/26/11

 

RN: GGGT7455

 

The One Group

LLC

  (Class 43) Restaurants, Bar services  

Registered

 

Preferred deadline to put the mark into use, 4/26/16, lest the registration be
open to possible cancellation.

 

Renewal due: 4/26/21

19

 

  

UNITED ARAB EMIRATES

 

GP NO.   MARK   APPLICATION/
REGISTRATION
 NO.   APPLICANT   (CLASS) GOODS 
AND/OR
SERVICES   STATUS 915-003-AE   STK  

SN: 155544

Filed: 4/11/11

 

The One

Group LLC

 

(Class 43) Services for providing food and drink; temporary accommodation; and
restaurant services

  Pending 915-004-AE  

NOT YOUR

DADDY’S STEAKHOUSE

 

SN: 155545

Filed: 4/11/11

 

The One

Group LLC

 

(Class 43) Services for providing food and drink; temporary accommodation; and
restaurant services

  Pending 915-006-AE  

[tex10-29logo1.jpg] 

 

SN: 1074818

Filed: 4/11/11

 

The One

Group LLC

 

(Class 43) Services for providing food and drink; temporary accommodation; and
restaurant services

  Pending 916-025-AE   ASELLINA  

SN: 158773

Filed: 6/19/11

 

The One Group

LLC

 

Restaurant services; Café and restaurant services; Cafes; Food preparation
services; Providing of food and drink; Provision of food and drink in
restaurants; Restaurant services; namely providing of food and beverages for
consumption on and off the premises; Restaurants; Serving of food and
drink/beverages.

 

Awaiting registration or other

notice from IB. Renewal due: 6/19/21

20

 

  

MADRID PROTOCOL

 

GP NO.   MARK   APPLICATION/
REGISTRATION
 NO.   APPLICANT   (CLASS) GOODS 
AND/OR
SERVICES   STATUS

915-003-MAD

(Int’l)

  STK  

RN: 1074024

Filed: 4/4/11

Issued: 4/4/11

 

The One

Group LLC

  (Class 43) Restaurants; bar services  

Registered

 

Renewal due: 4/4/21

915-004-MAD

(Int’l)

 

NOT YOUR

DADDY’S STEAKHOUSE

 

RN: 1075410

Filed: 4/11/11

Issued: 4/11/11

 

The One

Group LLC

  (Class 43) Restaurant and bar services  

Registered

 

Renewal due: 4/11/21

915-006-MAD

(Int’l)

 

[tex10-29logo1.jpg] 

 

 

 

RN: 1074818

Filed: 4/4/11

Issued: 4/4/11

 

The One

Group LLC

  (Class 43) Restaurants; bar services  

Registered

 

Renewal due: 4/4/21

916-025-MAD

(Int’l)

  ASELLINA  

RN: 1082096

Filed: 6/6/11

 

The One Group

LLC

 

Bar and cocktail lounge services; Bar and restaurant services; Bar services;
Café and restaurant services; Cafes; Cocktail lounges; Food preparation
services; Providing of food and drink; Provision of food and drink in
restaurants; Restaurant services; namely providing of food and beverages for
consumption on and off the premises; Restaurants; Serving of food and
drink/beverages; Wine bars.

 

Registered

 

Renewal due: 6/6/21

21

 

  

ARGENTINA (Via Madrid)

 

 

GP NO.   MARK   APPLICATION/
REGISTRATION
 NO.   APPLICANT   (CLASS) GOODS 
AND/OR
SERVICES   STATUS 915-003-AR   STK  

SN: 3138339

Filed: 1/4/12

 

The One

Group LLC

  (Class 43) Bar services, Restaurants  

Pending

 

Published 4/25/12

915-004-AR  

NOT YOUR DADDY’S

STEAKHOUSE

 

SN: 3138340

Filed: 1/4/12

 

The One

Group LLC

  (Class 43) Restaurants; bar services  

Pending

 

Published 4/25/12

915-006-AR  

[tex10-29logo1.jpg] 

 

 

 

SN: 3138341

Filed: 1/4/12

 

The One

Group LLC

  (Class 43) Restaurants; bar services  

Pending

 

Published 4/25/12

22

 

 

AUSTRALIA (Via Madrid)

 

GP NO.   MARK   APPLICATION/
REGISTRATION
 NO.   APPLICANT   (CLASS) GOODS 
AND/OR
SERVICES   STATUS 915-003-AU   STK  

Reg. No: 1074024

Filed: 4/4/11

 

The One

Group LLC

  (Class 43) Bar services, Restaurants  

Grant of Protection:

12/8/11

 

Preferred deadline to put the mark into use, 12/8/14, lest the registration be
open to possible cancellation.

 

Renewal due: 4/4/21

915-004-AU  

NOT YOUR DADDY’S

STEAKHOUSE

 

Reg. No: 1075410

Filed: 4/11/11

 

The One

Group LLC

  (Class 43) Restaurants; bar services  

Grant of Protection:

12/8/11

 

Preferred deadline to put the mark into use, 12/8/14, lest the registration be
open to possible cancellation.

 

Renewal due: 4/11/21

915-006-AU  

[tex10-29logo1.jpg]

 

 

 

Reg. No. 1074818

Filed: 4/4/11

 

The One

Group LLC

  (Class 43) Restaurants; bar services  

Grant of Protection:

12/8/11

 

Preferred deadline to put the mark into use, 12/8/14, lest the registration be
open to possible cancellation.

 

Renewal due 4/4/21

23

 

  

BRAZIL (Via Madrid)

 

GP NO.   MARK   APPLICATION/
REGISTRATION
NO.   APPLICANT   (CLASS) GOODS 
AND/OR
SERVICES   STATUS 915-003-BR   STK  

App.         No.

904460550

Filed: 1/19/12

 

The One

Group LLC

  (Class 43) Restaurants; bar services  

Pending

Published: 8/21/12

915-004-BR  

NOT YOUR

DADDY’S STEAKHOUSE

 

App.         No.

904460657

Filed: 1/19/12

 

The One

Group LLC

  (Class 43) Restaurants; bar services  

Pending

Published: 8/21/12

915-006-BR   [tex10-29logo1.jpg]

 

 

 

 

App.         No.

904460517

Filed: 1/19/12

 

The One

Group LLC

  (Class 43) Restaurants; bar services  

Pending

Published: 8/21/12

24

 

  

CHINA (Via Madrid)

 

GP NO.   MARK   APPLICATION/
REGISTRATION
 NO.   APPLICANT   (CLASS) GOODS 
AND/OR
SERVICES   STATUS 915-003-CN   STK  

RN: 1074024

Filed: 4/4/11

 

The One

Group LLC

  (Class 43) Restaurants; bar services  

Pending

 

Provisional Refusal

Review request filed

12/27/11

915-004-CN  

NOT YOUR DADDY’S

STEAKHOUSE

 

Reg. No. 1075410

Filed: 4/11/11

 

The One

Group LLC

  (Class 43) Restaurants; bar services  

Grant of Protection:

12/12/11

 

Deadline to put mark in use: 12/12/14

 

Renewal due: 4/11/21

915-006-CN  

[tex10-29logo1.jpg] 

 

Reg. No. 1074818

Filed: 4/4/11

 

The One

Group LLC

  (Class 43) Restaurants; bar services  

Grant of Protection:

10/24/11

 

Deadline to put mark in use: 10/24/14

 

Renewal due: 4/4/21

916-025-CN   ASELLINA  

SN: 1082096

Filed: 6/6/11

 

The One

Group LLC

 

(Class 43) Bar and cocktail lounge services; Bar and restaurant services; Bar
services; Café and restaurant services; Cafes; Cocktail lounges; Food
preparation services; Providing of food and drink; Provision of food and drink
in restaurants; Restaurant services; namely providing of food and beverages for
consumption on and off the premises; Restaurants; Serving of food and
drink/beverages; Wine bars.

 

Statement of Grant of

Protection: 12/19/2011

 

Preferred deadline to put the mark into use,

12/19/14, lest the registration be open to possible cancellation.

 

Renewal due: 6/6/21

25

 

 

CUBA (Via Madrid)

 

GP NO.   MARK   APPLICATION/
REGISTRATION
 NO.   APPLICANT   (CLASS) GOODS 
AND/OR
SERVICES   STATUS 915-003-CU   STK  

RN: 1074024

Filed: 4/4/11

 

The One

Group LLC

  (Class 43) Bar services, Restaurants  

2nd Part of Fee paid

4/30/12

915-004-CU

(Cuba)

 

NOT YOUR

DADDY’S STEAKHOUSE

 

Reg. No. 1075410

Filed: 4/11/11

 

The One

Group LLC

  (Class 43) Restaurants; bar services  

Statement of Grant:

4/19/12

 

Preferred deadline to put the mark into use,

4/19/15, lest the registration be open to

possible cancellation.

 

Renewal due: 4/11/21

915-006-CU (Cuba)  

[tex10-29logo1.jpg]

 

Reg. No. 1074818

Filed: 4/4/11

 

The One

Group LLC

  (Class 43) Restaurants; bar services  

Statement of Grant issued: 5/9/12

 

Preferred deadline to put the mark into use,

5/9/15, lest the registration be open to

possible cancellation.

 

Renewal due: 4/4/21

26

 

 

ISRAEL (Via Madrid)

 

GP NO.   MARK   APPLICATION/
REGISTRATION
 NO.   APPLICANT   (CLASS) GOODS 
AND/OR
SERVICES   STATUS 915-003-IL   STK  

RN: 1074024

Filed: 4/4/11

 

The One

Group LLC

  (Class 43) Bar services; Restaurants  

Statement of Grant:

7/2/12

 

Preferred deadline to put the mark into use,

7/2/15, lest the registration be open to

possible cancellation.

 

Renewal due: 4/4/21

915-004-IL  

NOT YOUR DADDY’S

STEAKHOUSE

 

Reg. No. 1075410

Filed: 4/11/11

 

The One

Group LLC

  (Class 43) Restaurants; bar services  

Statement of Grant of

Protection: 9/3/12

 

Preferred deadline to put the mark into use,

9/3/15, lest the registration be open to

possible cancellation.

 

Renewal due: 4/11/21

915-006-IL  

[tex10-29logo1.jpg] 

 

Reg. No. 1074818

Filed: 4/4/11

 

The One

Group LLC

  (Class 43) Restaurants; bar services  

Statement of Grant of

Protection: 6/4/12

 

Preferred deadline to put the mark into use,

6/4/15, lest the registration be open to possible cancellation.

 

Renewal due: 4/4/21

27

 

JAPAN (Via Madrid)

 

GP NO.   MARK   APPLICATION/
REGISTRATION
 NO.   APPLICANT   (CLASS) GOODS 
AND/OR
SERVICES   STATUS 915-003-JP   STK  

RN: 1074024

Filed: 4/4/11

 

The One

Group LLC

  (Class 43) Bar services, Restaurants  

Grant of Protection:

10/27/11

 

Preferred deadline to put the mark into use,

10/27/14, lest the registration be open to

possible cancellation.

 

Renewal due: 4/4/21

915-004-JP  

NOT YOUR DADDY’S

STEAKHOUSE

 

Reg. No. 1075410

Filed: 4/11/11

 

The One

Group LLC

  (Class 43) Restaurants; bar services  

Grant of Protection:

11/10/11

 

Preferred deadline to put the mark into use,

11/10/14, lest the registration be open to

possible cancellation.

 

Renewal due: 4/11/21

915-006-JP   [tex10-29logo1.jpg]

 

 

 

 

Reg. No. 1074818

Filed: 4/4/11

 

The One

Group LLC

  (Class 43) Restaurants; bar services  

Grant of Protection:

11/2/11

 

Preferred deadline to put the mark into use,

11/2/14, lest the registration be open to possible cancellation.

 

Renewal due: 4/4/21

28

 

 

KOREA (Via Madrid)

 

GP NO.   MARK   APPLICATION/
REGISTRATION
 NO.   APPLICANT   (CLASS) GOODS 
AND/OR
SERVICES   STATUS 915-003-KR   STK  

RN: 1074024

Filed: 4/4/11

 

The One

Group LLC

  (Class 43) Bar services, Restaurants  

Grant of Protection:

1/11/12

 

Preferred deadline to put the mark into use,

1/11/15, lest the registration be open to

possible cancellation.

 

Renewal due: 4/4/21

915-004-KR  

NOT YOUR DADDY’S

STEAKHOUSE

 

Reg. No. 1075410

Filed: 4/11/11

 

The One

Group LLC

  (Class 43) Restaurants; bar services  

Grant of Protection:

2/14/12

 

Preferred deadline to put the mark into use,

2/14/15, lest the registration be open to

possible cancellation.

 

Renewal due: 4/11/21

915-006-KR  

[tex10-29logo1.jpg]

 

 

 

Reg. No. 1074818

Filed: 4/4/11

 

The One

Group LLC

  (Class 43) Restaurants; bar services  

Grant of Protection:

1/16/12

 

Preferred deadline to put the mark into use,

1/6/15, lest the registration be open to

possible cancellation.

 

Renewal due: 4/4/21

29

 

  

NEW ZEALAND (Via Madrid)

 

GP NO.   MARK   APPLICATION/
REGISTRATION
 NO.   APPLICANT   (CLASS) GOODS 
AND/OR
SERVICES   STATUS 915-003-NZ   STK  

Appl. No. 839761

Filed: 4/5/11

 

The One

Group LLC

  (Class 43) Restaurants; bar services  

Deadline to respond to

Exam. Report:4/5/12

 

Abandoned 4/3/12

915-004-NZ  

NOT YOUR DADDY’S

STEAKHOUSE

 

Appl. No. 839762

Filed: 4/5/11

Issued: 4/5/11

 

The One

Group LLC

  (Class 43) Restaurant and bar services  

Preferred deadline to put the mark into use, 4/5/14,

lest the registration be open to possible

cancellation.

 

Renewal due: 4/5/21

915-006-NZ   [tex10-29logo1.jpg]

 

 

 

 

Appl. No. 839763

Filed: 4/5/11

 

The One

Group LLC

  (Class 43) Restaurant and bar services  

Preferred deadline to put

the mark into use, 4/5/14, lest the registration be open to possible
cancellation.

 

Renewal due: 4/5/21

30

 

NORWAY (Via Madrid)

 

GP NO.   MARK   APPLICATION/
REGISTRATION
 NO.   APPLICANT   (CLASS) GOODS 
AND/OR
SERVICES   STATUS 915-003-NO   STK  

App. No. 1074024

Filed: 4/4/11

 

The One

Group LLC

  (Class 43) Restaurants; bar services  

Grant of Protection:

12/9/11

 

Preferred deadline to put the mark into use,

12/9/16, lest the registration be open to

possible cancellation.

 

Renewal due: 4/4/21

915-004-NO  

NOT YOUR DADDY’S

STEAKHOUSE

 

RN: 1075410

Filed: 4/11/11

 

The One

Group LLC

  (Class 43) Restaurant and bar services  

Grant of Protection:

2/10/12

 

Preferred deadline to put the mark into use,

2/10/17, lest the registration be open to

possible cancellation.

 

Renewal due: 4/11/21

915-006-NO (Norway)   [tex10-29logo1.jpg]

 

 

 

 

Reg. No. 1074818

Filed: 4/4/11

 

The One

Group LLC

  (Class 43) Restaurant; bar services  

End of 18 mo. Opp. Prd.: 3/5/13

 

Renewal due: 4/4/21

31

 

 

RUSSIA (Via Madrid)

 

GP NO.   MARK   APPLICATION/
REGISTRATION
 NO.   APPLICANT   (CLASS) GOODS 
AND/OR
SERVICES   STATUS 915-003-RU   STK  

RN: 1074024

Filed: 4/4/11

 

The One

Group LLC

  (Class 43) Bar services, Restaurants  

Provisional Refusal:

2/24/12

 

Response due: 8/24/12

915-004-RU

(Russia)

 

NOT YOUR

DADDY’S STEAKHOUSE

 

Reg. No. 1075410

Filed: 4/11/2011

 

The One

Group LLC

  (Class 43) Restaurants; bar services  

Grant of Protection:

8/20/12

 

Preferred deadline to put the mark into use,

8/20/15, lest the registration be open to

possible cancellation.

 

Renewal due: 4/11/21

915-006-RU (Russia)  

[tex10-29logo1.jpg]

 

 

 

Reg. No. 1074818

Filed: 4/4/2011

 

The One

Group LLC

  (Class 43) Restaurants; bar services  

Grant of Protection:

2/29/12

 

Preferred deadline to put the mark into use,

2/28/15, lest the registration be open to

possible cancellation.

 

Renewal due 4/4/21

32

 

SINGAPORE (Via Madrid)

 

GP NO.   MARK   APPLICATION/
REGISTRATION
 NO.   APPLICANT   (CLASS) GOODS 
AND/OR
SERVICES   STATUS 915-003-SG   STK  

RN: 1074024

Filed: 4/4/11

 

The One

Group LLC

  (Class 43) Bar services, Restaurants  

Preferred deadline to put

the mark into use,

7/14/16, lest the registration be open to possible cancellation.

 

Renewal due: 4/4/21

915-004-SG  

NOT YOUR DADDY’S

STEAKHOUSE

 

Reg. No. 1075410

Filed: 4/11/2011

 

The One

Group LLC

  (Class 43) Restaurants; bar services  

Preferred deadline to put the mark into use,

6/21/17, lest the registration be open to

possible cancellation.

 

Renewal due: 4/11/21

915-006-SG  

[tex10-29logo1.jpg]

 

Reg. No. 1074818

Filed: 4/4/2011

 

The One

Group LLC

  (Class 43) Restaurants; bar services  

Preferred deadline to put the mark into use,

8/25/16, lest the registration be open to

possible cancellation.

 

Renewal due: 4/4/21

33

 

SWITZERLAND (Via Madrid)

 

GP NO.   MARK   APPLICATION/
REGISTRATION
 NO.   APPLICANT   (CLASS) GOODS 
AND/OR
SERVICES   STATUS 915-003-CH   STK  

RN: 1074024

Filed: 4/4/11

 

The One

Group LLC

  (Class 43) Bar services, Restaurants  

Preferred deadline to put

the mark into use,

4/4/16, lest the registration be open to possible cancellation.

 

Renewal due: 4/4/21

915-004-CH  

NOT YOUR DADDY’S

STEAKHOUSE

 

Reg. No. 1075410

Filed: 4/11/2011

 

The One

Group LLC

  (Class 43) Restaurants; bar services  

Preferred deadline to put the mark into use,

4/11/16, lest the registration be open to

possible cancellation.

 

Renewal due: 4/11/21

915-006-CH  

[tex10-29logo1.jpg]

 

 

 

Reg. No. 1074818

Filed: 4/4/2011

 

The One

Group LLC

  (Class 43) Restaurants; bar services  

Preferred deadline to put the mark into use,

4/4/16, lest the registration be open to

possible cancellation.

 

Renewal due 4/4/21

34

 

TURKEY (Via Madrid)

 

GP NO.   MARK   APPLICATION/
REGISTRATION
 NO.   APPLICANT   (CLASS) GOODS 
AND/OR
SERVICES   STATUS 915-003-TR   STK  

RN: 1074024

Filed: 4/4/2011

 

The One

Group LLC

  (Class 43) Bar services, Restaurants  

End of 18 mo. Opp. Prd.

: 2/12/13

 

Renewal due: 4/4/21

915-004-TR  

NOT YOUR DADDY’S

STEAKHOUSE

 

Reg. No. 1075410

Filed: 4/11/2011

 

The One

Group LLC

  (Class 43) Restaurants; bar services  

End of 18 mo. Opp. Prd.

:3/12/13

 

Renewal due: 4/11/21

915-006-TR   [tex10-29logo1.jpg] 

 

 

 

 

Reg. No. 1074818

Filed: 4/4/2011

 

The One

Group LLC

  (Class 43) Restaurants; bar services  

End of 18 mo. Opp. Prd.:

3/12/13

 

Renewal due: 4/4/21

35

 

UKRAINE (Via Madrid)

 

GP NO.   MARK   APPLICATION/
REGISTRATION
 NO.   APPLICANT   (CLASS) GOODS 
AND/OR
SERVICES   STATUS 915-003-UA   STK  

RN: 1074024

Filed: 4/4/11

 

The One

Group LLC

  (Class 43) Bar services, Restaurants  

Statement of Grant of

Protection issued:

3/29/12

 

Preferred deadline to put the mark into use,

3/29/15, lest the registration be open to

possible cancellation.

 

Renewal due: 4/4/21

915-004-UA

(Ukraine)

 

NOT YOUR

DADDY’S STEAKHOUSE

 

Reg. No. 1075410

Filed: 4/11/2011

 

The One

Group LLC

  (Class 43) Restaurants; bar services  

Statement of Grant:

4/23/12

 

Preferred deadline to put the mark into use,

4/23/15, lest the registration be open to possible cancellation.

 

Renewal due: 4/11/21

915-006-UA

(Ukraine)

 

[tex10-29logo1.jpg]

 

Reg. No. 1074818

Filed: 4/4/2011

 

The One

Group LLC

  (Class 43) Restaurants; bar services  

Statement of Grant:

5/7/12

 

Preferred deadline to put the mark into use,

5/7/15, lest the registration be open to possible cancellation.

 

Renewal due 4/4/21

  

36

 